Exhibit 10.1

 

EXECUTION VERSION

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[**]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Securities and Exchange Commission.

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT



DATED AS OF MARCH 2, 2018

 

by and between

 

ONCONOVA THERAPEUTICS, INC.

 

and

 

PINT PHARMA INTERNATIONAL SA

 

--------------------------------------------------------------------------------


 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This License, Development and Commercialization Agreement (this “Agreement”),
dated as of March 2, 2018 (the “Effective Date”), is made by and among Onconova
Therapeutics, Inc., a Delaware corporation (“Onconova”), and Pint Pharma
International SA, a company registered under Swiss laws having its registered
office at Route de Chenaux 9, 1091 Bourg-en-Levaux, Switzerland (“Pint”). 
Onconova and Pint are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Onconova has certain rights to patents and other intellectual property
related to the Compound (as defined below);

 

WHEREAS, Pint has significant experience in the development and
commercialization of pharmaceutical products in the Territory (as defined
below);

 

WHEREAS, Pint desires to license from Onconova such intellectual property
rights, and to further Develop and Commercialize the Compound and Products in
the Territory for use in the Field (all as defined below), and Onconova desires
to grant such a license to Pint in accordance with the terms and conditions of
this Agreement; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Parties are entering into a securities purchase agreement dated as of the date
of this Agreement (the “Securities Purchase Agreement”), providing for the
issuance to Pint of common stock of Onconova.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Article 1 or as otherwise defined elsewhere in this
Agreement:

 

1.1                               “Affiliate” means any Person directly or
indirectly controlled by, controlling or under common control with, a Party, but
only for so long as such control shall continue.  For purposes of this
definition, “control” (including, with correlative meanings, “controlled by”,
“controlling” and “under common control with”) shall be presumed to exist with
respect to a Person in the event of the possession, direct or indirect, of
(i) the power to direct or cause the direction of the management and policies of
such Person (whether through ownership of securities, by contract or otherwise),
or (ii) at least fifty percent (50%) of the voting securities or other
comparable equity interests.  The Parties acknowledge that in the case of
certain entities organized under the laws of certain countries outside of the
United States, the maximum percentage ownership permitted by law for a foreign
investor may be less than fifty percent

 

--------------------------------------------------------------------------------


 

(50%), and that in such case, such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
or cause the direction of the management and policies of such Person.  For the
avoidance of doubt, neither of the Parties shall be deemed to be an “Affiliate”
of the other.

 

1.2                               “Commercialize”, “Commercializing” or
“Commercialization” means all activities directed to the marketing, promotion,
selling or offering for sale of a product for an indication, including planning,
market research, pre-marketing, advertising, educating, marketing, promoting,
importing, exporting, distributing and post-marketing safety surveillance and
reporting.  For clarity, “Commercialization” shall not include any activities
related to clinical research, Manufacturing or Development of the Product.

 

1.3                               “Commercially Reasonable Efforts” means, with
respect to a Party’s obligation under this Agreement, including to Develop or
Commercialize the Product, the level of diligent and sustained efforts to
accomplish an objective as a typical company in the pharmaceutical industry
would normally use to accomplish a similar objective under similar
circumstances.  It is understood and agreed that such efforts shall be
substantially equivalent to those efforts and resources commonly used by typical
companies in the pharmaceutical industry for products owned by them or to which
they have rights, which are at a similar stage in development or product life or
have similar market potential taking into account efficacy, safety, approved
labeling, the competitiveness of alternative products, the patent and other
proprietary position of the product(s), the likelihood of regulatory approval
given the Regulatory Authority involved, the profitability of the product
including amounts payable to licensors of patents or other intellectual property
rights, alternative products, other risks associated with the development or
commercialization of the product and other relevant factors.  Commercially
Reasonable Efforts will be determined on a market-by-market and
indication-by-indication basis for a particular Product, and it is anticipated
that the level of effort may be different for different markets, and may change
over time, reflecting among other things changes in the status of the
Product(s) and market(s) involved.  Payments required to be made to Onconova
under this Agreement shall not be considered in evaluating Pint’s obligations to
use Commercially Reasonable Efforts.  In addition, other compounds or products
owned, licensed, distributed or sold by a Party shall not be considered in
evaluating a Party’s obligations to use Commercially Reasonable Efforts.

 

1.4                               “Competitive Product” means any pharmaceutical
product that is being researched, developed or commercialized for the same
specific indication(s) for which Regulatory Approval has been obtained or is
reasonably anticipated to be obtained for Product in the Territory.

 

1.5                               “Compound” means the pharmaceutical compound
rigosertib, a diagram of which is attached hereto as Schedule 1.5.

 

1.6                               “Control” means, when used in reference to
intellectual property, other intangible property or materials, that a Party owns
or has a license or sublicense to such intellectual property, other intangible
property or materials, and has the ability to grant a license or sublicense or
other right to use such intellectual property, other intangible property or
materials, as applicable, as provided for herein, without (i) requiring the
consent of a Third Party or (ii) violating the terms of any agreement or other
arrangement with any Third Party.

 

--------------------------------------------------------------------------------


 

1.7                               “Develop”, “Developing” or “Development” means
all activities relating to research, non-clinical, preclinical and clinical,
toxicology testing, statistical analysis and reporting, preparation and
submission of applications for regulatory approval of the Product, all other
activities necessary or reasonably useful or otherwise requested or required by
a Regulatory Authority as a condition or in support of obtaining or maintaining
all regulatory approvals for the Product and all other development-related
activities that are deemed by the JSC to be Commercially useful.

 

1.8                               “Development Activities” means those
Development activities undertaken by or on behalf of Pint or its Affiliates with
respect to the Product in the Field in the Territory consistent with the
applicable Development Plan.

 

1.9                               “Dollar” means a U.S. dollar, and “$” shall be
interpreted accordingly.

 

1.10                        “Dossier” means the Common Technical Document for
the Registration of Pharmaceuticals for Human Use, or equivalent.

 

1.11                        “FDA” means the U.S. Food and Drug Administration
and any successor Governmental Authority having substantially the same function.

 

1.12                        “FD&C Act” means the U.S. Federal Food, Drug, and
Cosmetic Act, 21 U.S.C. § 301 et seq., as amended from time to time, together
with any rules, regulations and requirements promulgated thereunder (including
all additions, supplements, extensions and modifications thereto).

 

1.13                        “Field” means all uses of Compound or Product in
humans.

 

1.14                        “Finished Product” means Product including primary
and secondary packaging and labeling (a) as approved in the country of origin
for “named patient” sale in a country within the Territory prior to Regulatory
Approval in such country within the Territory, or (b) in Spanish or Portuguese
as approved in the country of intended sale within the Territory following
Regulatory Approval of Product in such country.

 

1.15                        “First Commercial Sale” means, with respect to the
Product, the first sale of the Product in a given country or other regulatory
jurisdiction in the Territory by or on behalf of Pint, its Affiliates or
sublicensees to a Third Party.

 

1.16                        “Good Clinical Practices” or “GCP” means all
applicable Good Clinical Practice standards for the design, conduct,
performance, monitoring, auditing, recording, analyses and reporting of clinical
trials, including, as applicable, (i) the Declaration of Helsinki (2004) as last
amended at the 52nd World Medical Association in October 2000 and any further
amendments or clarifications thereto, (ii) U.S. Code of Federal Regulations
(C.F.R.) Title 21, Parts 50 (Protection of Human Subjects), 56 (Institutional
Review Boards) and 312 (Investigational New Drug Application), as may be amended
from time to time, and (iii) the equivalent Laws in any relevant country, each
as may be amended and applicable from time to time and in each case, that
provide for, among other things, assurance that the clinical data and reported
results are credible and accurate and protect of the rights, integrity, and
confidentiality of trial subjects.

 

--------------------------------------------------------------------------------


 

1.17                        “Good Laboratory Practices” or “GLP” means all
applicable Good Laboratory Practice standards, including, as applicable, the
then-current good laboratory practice standards promulgated or endorsed by the
FDA as defined in 21 C.F.R. Part 58, and the equivalent Laws in any relevant
country, each as may be amended and applicable from time to time.

 

1.18                        “Good Manufacturing Practices” or “GMP” means all
applicable Good Manufacturing Practice standards including (i) the principles
detailed in the U.S. Current Good Manufacturing Practices, 21 C.F.R. Sections
210, 211, 601 and 610, (ii) the principles detailed in the ICH Q7A guidelines
and (iii) the equivalent Laws in any relevant country, each as may be amended
and applicable from time to time.

 

1.19                        “Governmental Authority” means any multinational,
federal, state, local, municipal or other governmental authority of any nature
(including any governmental division, prefecture, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal),
in each case, having jurisdiction over the applicable subject matter.

 

1.20                        “IND” means (i) an Investigational New Drug
Application as defined in the FD&C Act or (ii) the equivalent application to the
equivalent agency in any other regulatory jurisdiction outside the U.S., such as
a clinical trial application or a clinical trial exemption, the filing of which
is necessary to commence or conduct clinical testing of a pharmaceutical product
in humans in such jurisdiction.

 

1.21                        “Invention” means any invention, discovery,
improvement or technology (in each case, whether patentable or otherwise) that
is first discovered or conceived as a result of activities under this Agreement
during the Term.

 

1.22                        “ITT Population” means the trial eligibility
criteria set forth in the protocol for the INSPIRE trial as of the Effective
Date as approved by the FDA and EMA.

 

1.23                        “Joint Inventions” means all Inventions developed or
invented jointly by, on the one hand, employee(s) of Pint and/or its Affiliates,
and/or a Third Party acting on behalf of Pint and/or its Affiliates, and, on the
other hand, by employee(s) of Onconova and/or its Affiliates, and/or a Third
Party acting on behalf of Onconova and/or its Affiliates.

 

1.24                        “JSC” means the joint steering committee formed by
the Parties as described in Section 3.1.

 

1.25                        “Know-How” means any proprietary data, results,
material(s), technology, and nonpublic information of any type whatsoever, in
any tangible or intangible form, including know-how, trade secrets, practices,
techniques, methods, processes, inventions, developments, specifications,
formulations, formulae, materials or compositions of matter of any type or kind
(patentable or otherwise), software, algorithms, marketing reports and plans,
market research, expertise, technology, test data (including pharmacological,
biological, chemical, biochemical, toxicological, preclinical and clinical test
data), analytical and quality control data, stability data, other study data and
procedures.

 

1.26                        “Laws” means all laws, statutes, rules, regulations,
directives, decisions, ordinances, guidelines and other pronouncements of any
Governmental Authority.

 

--------------------------------------------------------------------------------


 

1.27                        “Manufacture” or “Manufacturing” means all
activities related to the manufacturing of the Compound and/or Product, or any
ingredient thereof, including manufacturing for clinical use or commercial sale,
in-process and finished product testing, release of product, quality assurance
activities related to manufacturing and release of product and ongoing stability
tests and regulatory activities related to any of the foregoing.

 

1.28                        “Marketing Authorization Application” or “MAA” means
an application to the appropriate Regulatory Authority for approval to sell the
Product (but excluding Pricing Approval) in any particular country or regulatory
jurisdiction.

 

1.29                        “NDA” means a New Drug Application as defined in the
FD&C Act, filed with the FDA to obtain approval to sell the Product in the
United States.

 

1.30                        “Net Sales” means the gross amount invoiced by or on
behalf of Pint or any of its Affiliates or sublicensees (or permitted
distributors) on account of sales of the Product to the first Third Party, less
the following deductions specifically and solely related to the Product and
actually allowed:

 

(a)                                 customary trade, cash or quantity discounts
allowed and taken, to the extent not already reflected in the amount invoiced,
but specifically excluding prompt payment and/or cash discounts;

 

(b)                                 excise, sales and value added taxes and
customs duties to the extent included in the price (but specifically excluding,
for clarity, any income taxes assessed against the income arising from such
sale);

 

(c)                                  outbound freight, shipment and insurance
costs;

 

(d)                                 amounts actually allowed or credited on
returns in accordance with Pint’s returned goods policy provided to Onconova,
including by reason of rejections, defects return goods allowance, recalls or
returns, or because of retroactive price reductions, including rebates or
wholesaler chargebacks; and

 

(e)                                  price reductions, rebates or charge-backs,
retroactive or otherwise, imposed by, negotiated with or otherwise paid to
Governmental Authorities or other payees.

 

In all cases, deductions taken into account in the computation of Net Sales
shall not exceed (on an invoice by invoice basis) in the aggregate fifty percent
(50%) of the gross amounts invoiced by or on behalf of Pint or any of its
Affiliates or sublicensees for sales of the Product.  For clarity, (i) Net Sales
shall not be reduced by the amount of any commissions paid to individuals,
whether they are associated with independent sales agencies or regularly
employed by Pint (or any agent, sublicensee, distributee or designee thereof) or
for a cost of collection or any other amount not specifically set forth in
(a) through (e) above and (ii) the amount of any discounts, rebates or
allowances granted or taken with respect to the total sales to a customer for
multiple products of Pint (or any agent, distributee, or designee thereof) shall
not be deducted in calculating Net Sales.  Any of the items set forth above that
would otherwise be deducted from the invoice price in the calculation of Net
Sales but which are separately charged to, and paid by, Third Parties shall not
be deducted from the invoice price in the calculation of Net Sales.  In the

 

--------------------------------------------------------------------------------


 

case of any sale of the Product for value other than in an arm’s-length
transaction exclusively for cash, such as barter or counter-trade, Net Sales
shall be determined by referencing Net Sales at which substantially similar
quantities of the Product are sold in an arm’s-length transaction for cash.

 

Net Sales shall be accounted for in accordance with International Financial
Reporting Standards (IFRS), consistently applied.  For purposes of determining
Net Sales, the Product shall be deemed to be sold when invoiced.  Pint, its
Affiliates and sublicensees (and any permitted distributor) will sell the
Product as a stand-alone product and will not sell the Product as part of a
bundle with other products or offer package deals to customers that include the
Product, except to the extent required to obtain sales contracts with government
entities, and in such case, the price of the Product relevant for the
calculation of Net Sales will be the average price in the preceding calendar
quarter of the Product sold separately less the average discount of all products
sold as part of the package.

 

1.31                        “Onconova Inventions” means all Inventions developed
or invented solely by employee(s) of Onconova and/or its Affiliates, and or a
Third Party acting on behalf of Onconova and/or its Affiliates, and not employed
by Pint and/or Pint’s Affiliates.

 

1.32                        “Onconova Know-How” means all Know-How that (i) is
Controlled by Onconova or its Affiliates as of the Effective Date or (ii) comes
under the Control of Onconova or its Affiliates during the Term (including
Onconova Inventions), in each case of (i) or (ii), which specifically describes,
embodies or relates to the Product or its manufacture or use in any formulation
or is necessary or useful for the Development, Manufacture or Commercialization
of the Product in the Field in the Territory.  For clarity, “Onconova Know-How”
shall not include the Onconova Patents.

 

1.33                        “Onconova Patent” means any Patent in the Territory
that is (i) Controlled by Onconova or its Affiliates as of the Effective Date as
set forth on Schedule 1.33 or (ii) a Patent that comes under the Control of
Onconova or its Affiliates during the Term, in each case of (i) and (ii), that
claims or covers (a) Compound or Product or the manufacture or use thereof or
(b) any Onconova Know-How.

 

1.34                        “Onconova Technology” means the Onconova Patents and
Onconova Know-How.

 

1.35                        “Patents” means patents and patent applications and
all substitutions, divisions, continuations, continuations-in-part, any patent
issued with respect to any such patent applications, any reissue, reexamination,
utility models or designs, renewal or extension (including any supplemental
patent certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
counterparts thereof in any country.

 

1.36                        “Patent Term Extension” means any term extensions,
supplementary protection certificates, Regulatory Exclusivity and equivalents
thereof offering Patent protection beyond the initial term with respect to any
issued Patents.

 

--------------------------------------------------------------------------------


 

1.37                        “Person” shall mean any corporation, limited or
general partnership, limited liability company, joint venture, trust,
unincorporated association, governmental body, authority, bureau or agency, any
other entity or body, or an individual.

 

1.38                        “Pint Inventions” means all Inventions developed or
invented solely by employee(s) of Pint and/or its Affiliates, and or a Third
Party acting on behalf of Pint and/or its Affiliates, and not employed by
Onconova and/or Onconova’s Affiliates.

 

1.39                        “Pint Know-How” means all Know-How that is
(i) Controlled by Pint or its Affiliates as of the Effective Date or (ii) comes
under the Control of Pint or its Affiliates during the Term (including Pint
Inventions), in each case of (i) or (ii), which specifically describe, embody or
relate to the Product or its manufacture or use in any formulation or is
necessary or useful for the Manufacturing, Development or Commercialization of
the Product in the Field.  For clarity, “Pint Know-How” shall not include the
Pint Patents.

 

1.40                        “Pint Patent” means any Patent that is
(i) Controlled by Pint or its Affiliates as of the Effective Date or (ii) comes
under the Control of Pint or its Affiliates during the Term, in each case of
(i) or (ii), which claims or covers (a) Compound or Product or the manufacture
or use thereof or (b) any Pint Know-How.

 

1.41                        “Pint Technology” means the Pint Know-How and the
Pint Patents.

 

1.42                        “Pricing Approval” means the approval, agreement,
determination or decision from a Governmental Authority establishing the price
or reimbursement for the Product for sale in a given country or regulatory
jurisdiction, as required by applicable Law in such country or other regulatory
jurisdiction prior to the sale of the Product in such country or regulatory
jurisdiction.

 

1.43                        “Product” means any pharmaceutical product
containing a Compound.

 

1.44                        “Regulatory Approvals” means all necessary approvals
(including INDs, NDAs, MAAs and supplements and amendments thereto and Pricing
Approvals), licenses, registrations or authorizations of any Governmental
Authority, necessary for the manufacture, distribution, use, promotion and sale
of the Product in a given country or regulatory jurisdiction.

 

1.45                        “Regulatory Authority” means, in a particular
country or regulatory jurisdiction, any applicable Governmental Authority
involved in granting Regulatory Approval in such country or regulatory
jurisdiction, including in the U.S., the FDA.

 

1.46                        “Regulatory Data” means any and all research data,
pharmacology data, chemistry, manufacturing and control data, preclinical data,
clinical data and all other documentation submitted, or required to be
submitted, to Regulatory Authorities in association with regulatory filings for
the Product (including any applicable Drug Master Files (“DMFs”), Chemistry,
Manufacturing and Control (“CMC”) data, or similar documentation).

 

1.47                        “Regulatory Exclusivity” means any exclusive
marketing rights or data exclusivity rights conferred by any Governmental
Authority with respect to the Product other than a Patent right, including
rights conferred in the U.S. under the Hatch-Waxman Act or the

 

--------------------------------------------------------------------------------


 

FDA Modernization Act of 1997, or rights similar thereto outside the U.S.,
including in the European Union, European Commission Regulation (EC) No 726/2004
and European Commission Directive 2001/83/EC (as amended).

 

1.48                        “Regulatory Materials” means regulatory
applications, submissions, notifications, communications, correspondence,
registrations, Regulatory Approvals and/or other filings made to, received from
or otherwise conducted with a Regulatory Authority that are necessary in order
to Develop, Manufacture, market, sell or otherwise Commercialize the Product in
a particular country or regulatory jurisdiction.  Regulatory Materials include
INDs, NDAs, MAAs and applications for other Product approvals.

 

1.49                        “Royalty Term” means, on a country-by-country basis,
the period of time commencing on the First Commercial Sale of the Product in a
country within the Territory and continuing until the latest of (i) the
expiration of the last-to-expire Valid Claim of an Onconova Patent in such
country, (ii) the expiration of Regulatory Exclusivity for such Product in such
country or (iii) ten (10) years from the date of First Commercial Sale of
Product within such country.

 

1.50                        “Supply Agreement” means the quality and supply
agreement referenced in Section 7.1 hereto.

 

1.51                        “Temple License Agreements” means, collectively,
those certain License Agreements, dated as of January 1, 1999, October 1, 1999,
November 1, 1999, and October 1, 2000, by and between Onconova and Temple
University - Of the Commonwealth System of Higher Education, as each is amended
from time to time.

 

1.52                        “Territory” means Argentina, Belize, Bolivia,
Brazil, Chile, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador, El
Salvador, French Guiana, British Guiana, Suriname, Guatemala, Haiti, Honduras,
Mexico, Nicaragua, Panama, Paraguay, Peru, Uruguay and Venezuela.

 

1.53                        “Third Party” means any Person other than Onconova
or Pint or their respective Affiliates.

 

1.54                        “U.S.” means the United States of America and its
possessions and territories.

 

1.55                        “Valid Claim” means (i) a claim of an issued and
unexpired Patent that has not been disclaimed, revoked or held to be invalid or
unenforceable by a court or other authority of competent jurisdiction, from
which decision no appeal can be further taken or (ii) a claim included in a
pending patent application whether filed before or after the Effective Date and
that has not been (a) canceled, (b) withdrawn from consideration, (c) finally
determined to be unallowable by the applicable governmental authority (from
which no appeal is or can be taken), or (d) abandoned or disclaimed.

 

Interpretation.  Except where expressly stated otherwise in this Agreement, the
following rules of interpretation apply to this Agreement: (a) “include”,
“includes” and “including” are not limiting; (b) “hereof”, “hereto”, “herein”
and “hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this

 

--------------------------------------------------------------------------------


 

Agreement; (c) words of one gender include the other gender; (d) references to a
contract or other agreement mean such contract or other agreement as from time
to time amended, modified or supplemented; (e) references to a Person are also
to its permitted successors and assigns; (f) references to an “Article”,
“Section” or “Schedule” refer to an Article or Section of, or Schedule to, this
Agreement, unless expressly stated otherwise; and (g) references to a law
include any amendment or modification to such law and any rules and regulations
issued thereunder, whether such amendment or modification is made, or issuance
of such rules and regulations occurs, before or after the date of this
Agreement.

 

Additional Definitions. The following terms have the meanings set forth in the
corresponding Sections of this Agreement:

 

Term

 

Section

“Agreement”

 

Preamble

“Audited Party”

 

8.11

“Audit”

 

8.11

“CMC”

 

1.46

“CMC Information”

 

5.3(a)

“Commercialization Data”

 

6.7

“Commercialization Plan”

 

6.2.1(a)

“Confidential Information”

 

12.1

“Controlling Party”

 

9.4.1(a)

“Development Data”

 

4.5

“Development Plan”

 

4.2.1

“Disclosing Party”

 

12.1

“DMFs”

 

1.46

“Effective Date”

 

Preamble

“Executive Officer”

 

3.4.1

“Indemnification Claim Notice”

 

11.3.1

“Indemnified Party”

 

11.3.1

“Indemnifying Party”

 

11.3.1

“Indemnitees”

 

11.3.1

“Infringement Claim”

 

9.4.1

“Losses”

 

11.1

“Onconova”

 

Preamble

“Party” or “Parties”

 

Preamble

“Patent Challenge”

 

9.7

“Pint”

 

Preamble

“Receiving Party”

 

12.1

“Recovery”

 

9.4.2(c)(iv)

“Research and Development Event”

 

8.1.2

“Research and Development Payment”

 

8.1.2

“Securities Purchase Agreement”

 

Preamble

“Term”

 

13.1

“Third Party Claim”

 

11.1

 

--------------------------------------------------------------------------------


 

ARTICLE 2
LICENSES

 

2.1                               Grant to Pint.  Subject to the terms and
conditions of this Agreement and the applicable terms of the Temple License
Agreements, Onconova hereby grants to Pint an exclusive, royalty-bearing
license, with the right to sublicense, under the Onconova Technology to Develop
and Commercialize (including to make, have made, use, import, export, offer to
sell and sell) the Product in the Field in the Territory.

 

2.2                               Grant to Onconova.

 

2.2.1                     General Grant to Onconova.  Subject to the terms and
conditions of this Agreement, Pint, together with its Affiliates, hereby grants
to Onconova during the Term (i) an exclusive, fully paid-up, royalty-free
license, with the right to sublicense, under the Pint Technology to make and
have made the Product anywhere in the world for (a) Development,
Commercialization or other use outside the Territory or (b) for supply to Pint
or its Affiliates or sublicensees in the Territory, and (ii) an exclusive, fully
paid-up, royalty-free license, with the right to sublicense, under the Pint
Technology to Develop and Commercialize the Product outside the Territory.

 

2.2.2                     Additional Grant to Onconova.  Pint, together with its
Affiliates, hereby grants to Onconova, from and after the end of the Term, a
non-exclusive, paid-up, irrevocable, perpetual, worldwide license, with the
right to sublicense, under the Pint Technology, to Develop (including obtaining
and maintaining regulatory approval), make, use, import, export, offer for sale
and sell the Product anywhere in the world.

 

2.3                               Additional Licensing Provisions.

 

2.3.1                     Negative Covenant.  Each Party covenants that it will
not use or practice any of the other Party’s Patent rights or other intellectual
property rights licensed (or sublicensed, as applicable) to it under this
Article 2 except for the purposes expressly permitted in the applicable license
grant.

 

2.3.2                     No Implied Licenses; Retained Rights.  Except as
explicitly set forth in this Agreement, neither Party grants any license,
express or implied, under its intellectual property rights to the other Party,
whether by implication, estoppel or otherwise.  Without limiting the generality
of the foregoing, Onconova hereby expressly retains, on behalf of itself and its
Affiliates, licensees and sublicensees, all right, title and interest in and to
the Onconova Technology, Development Data and Regulatory Materials with respect
to (i) developing (including obtaining and maintaining regulatory approval),
making, using, importing, exporting, offering for sale and selling
pharmaceutical products containing Compound for sale anywhere in the world
(other than the sale of the Product in the Field in the Territory), and
(ii) exercising its rights and performing its obligations hereunder, including
the Manufacture of the Product for Development and Commercialization in the
Field in the Territory. .

 

--------------------------------------------------------------------------------


 

2.4                               Performance by Affiliates, Sublicensees and
Subcontractors.

 

2.4.1                     Performance by Affiliates.  The Parties recognize that
each may perform some or all of its obligations under this Agreement through
Affiliates; provided, however, that each Party shall remain responsible for and
be guarantor of the performance by its Affiliates and shall cause its Affiliates
to comply with the provisions of this Agreement in connection with such
performance.  Each Party hereby expressly waives any requirement that the other
Party exhaust any right, power or remedy, or proceed against an Affiliate, for
any obligation or performance hereunder prior to proceeding directly against
such Party.  Wherever in this Agreement the Parties delegate responsibility to
Affiliates, the Parties agree that such entities may not make decisions
inconsistent with this Agreement, amend the terms of this Agreement or act
contrary to its terms in any way.

 

2.4.2                     Sublicensees.  Each Party and its respective
Affiliates shall be entitled, without the prior consent of the other Party, to
grant one or more sublicenses, in full or in part, by a written agreement to
Third Parties (with the right to sublicense through multiple tiers); provided,
however, that as a condition precedent to and requirement of any such
sublicense: (i) any such permitted sublicense shall be consistent with and
subject to the terms and conditions of this Agreement and (ii) the sublicensing
Party will continue to be responsible for full performance of such Party’s
obligations under this Agreement and will be responsible for all actions of the
sublicensee as if such sublicensee were the sublicensing Party hereunder.

 

2.4.3                     Subcontractors.  Each Party shall ensure that each of
its subcontractors accepts and complies with all of the terms and conditions of
this Agreement, and such Party shall guarantee its subcontractors’ performance
under this Agreement.  For the avoidance of doubt, Pint will remain directly
responsible for all amounts owed to Onconova under this Agreement, including
royalty payments for Net Sales by Pint’s permitted subcontractors.  Each Party
hereby expressly waives any requirement that the other Party exhaust any right,
power or remedy, or proceed against a subcontractor, for any obligation or
performance hereunder prior to proceeding directly against such Party.

 

2.5                               Exclusivity.  Pint hereby covenants not to
research, develop (including submitting any applications for regulatory
approval), manufacture or commercialize, during the Term, any Competitive
Product, either on its own, with or through any Affiliate, or in collaboration
with a Third Party, in each case other than with respect to the Development and
Commercialization of the Product in the Field in the Territory pursuant to this
Agreement.

 

2.6                               Restrictive Covenants.

 

2.6.1                     Ex-Territory Activities.  Pint hereby covenants and
agrees that it shall not (and shall cause its Affiliates, sublicensees and
subcontractors not to), either directly or indirectly, market, distribute or
sell the Product into countries outside of the Territory.  Without limiting the
generality of the foregoing, with respect to such countries outside of the
Territory, Pint shall not (i) engage in any advertising activities relating to
the Product directed to customers located or for use in such countries, or
(ii) solicit orders from any prospective purchaser located or for use in such
countries.  If Pint receives any order from a prospective purchaser located or
for use in a country outside of the Territory, Pint shall immediately refer that
order to Onconova and shall not accept any such order or deliver or tender (or
cause to be delivered or tendered) any Product under such order.  If Pint should
reasonably know that a customer or distributor, or a

 

--------------------------------------------------------------------------------


 

customer’s distributor or customer, is engaged in the sale or distribution of
the Product outside of the Territory, then Pint shall (a) within forty-eight
(48) hours of gaining knowledge, or a reasonable suspicion, of such activities
notify Onconova regarding such activities and provide all information that
Onconova may request concerning such activities and (b) take all reasonable
steps (including cessation of sales to such customer) necessary to limit such
sale or distribution outside the Territory.

 

2.6.2                     Territory Activities.  Onconova hereby covenants and
agrees that it shall not (and shall cause its Affiliates, sublicensees and
subcontractors not to), either directly or indirectly, market, distribute or
sell the Product into countries within the Territory; provided that, for
clarity, Onconova may Manufacture and supply the Product for Development or
Commercialization in the Territory in connection with this Agreement.  Without
limiting the generality of the foregoing, with respect to such countries within
the Territory, Onconova shall not (i) engage in any advertising activities
relating to the Product directed to customers located or for use in such
countries, or (ii) solicit orders from any prospective purchaser located or for
use in such countries.  If Onconova receives any order from a prospective
purchaser located or for use in a country within the Territory, Onconova shall
immediately refer that order to Pint and shall not accept any such order or
deliver or tender (or cause to be delivered or tendered) any Product under such
order.  If Onconova should reasonably know that a customer or distributor, or a
customer’s distributor or customer, is engaged in the sale or distribution of
the Product within the Territory, then Onconova shall (a) within forty-eight
(48) hours of gaining knowledge, or a reasonable suspicion, of such activities
notify Pint regarding such activities and provide all information that Pint may
request concerning such activities and (b) take all reasonable steps (including
cessation of sales to such customer) necessary to limit such sale or
distribution within the Territory.

 

ARTICLE 3
GOVERNANCE

 

3.1                               Joint Steering Committee.  The Parties shall
establish a joint steering committee (JSC) within thirty (30) days after the
Effective Date that will have the responsibility for the overall coordination of
the Parties’ activities under this Agreement.  The role of the JSC shall be:

 

(a)                                 to review and discuss the overall strategy
for Developing and Commercializing the Product in the Field in the Territory,
including reviewing, coordinating and discussing the overall strategy for
seeking Regulatory Approvals (including Pricing Approvals) and obtaining,
maintaining and enforcing Patent protection and market and data exclusivity for
the Product in the Field in the Territory;

 

(b)                                 to review any amendments or revisions to the
Development Plan and the Commercialization Plan;

 

(c)                                  to facilitate the exchange of information
between the Parties under this Agreement regarding the strategy for implementing
the Development Activities, including sharing Development Data created pursuant
to this Agreement, if any, and establishing procedures for the efficient sharing
of information and materials necessary or useful for the Parties’ Development of
the Product in the Field in the Territory;

 

--------------------------------------------------------------------------------


 

(d)                                 to review the design of the clinical trial
protocols and endpoints of all clinical trials to be conducted with respect to
the Product in the Field in the Territory;

 

(e)                                  to discuss Pint’s performance against the
then-current Development Plan;

 

(f)                                   to resolve any disputes and to consider
any other issues brought to its attention by the Parties;

 

(g)                                 to perform such other functions as
appropriate to further the purposes of this Agreement, as mutually agreed upon
by the Parties in writing.

 

3.2                               Joint Steering Committee Membership.  Onconova
and Pint shall each designate two (2) representatives to serve on the JSC by
written notice to the other Party.  Either Party may designate substitutes for
its representatives if one (1) or more of such Party’s designated
representatives are unable to be present at a meeting.  From time to time each
Party may replace its representatives by written notice to the other Party
specifying the prior representative(s) and their replacement(s).  One of the
Onconova representatives shall serve as the chairperson of the JSC.  The
chairperson shall be responsible for (i) calling meetings, (ii) preparing and
issuing minutes of each such meeting within thirty (30) days thereafter, and
(iii) preparing and circulating an agenda for the upcoming meeting; provided
that the chairperson shall consider including any agenda items proposed by Pint
no less than five (5) days prior to the next scheduled JSC meeting.

 

3.3                               Joint Steering Committee Meetings. The JSC
shall hold at least one (1) meeting per calendar quarter at such times during
such calendar quarter as it elects to do so; provided that, notwithstanding the
foregoing, the JSC shall hold an initial meeting within ninety (90) days of the
Effective Date.  Meetings of the JSC shall be effective only if at least one
(1) representative of each Party is present or participating.  The JSC may meet
either (i) in person at either Party’s facilities or at such locations as the
Parties may otherwise agree or (ii) by audio or video teleconference; provided
that no less than one (1) meeting of the JSC during each calendar year shall be
conducted in person.  Other representatives of each Party involved with the
Product may attend meetings as non-voting participants, subject to the
confidentiality provisions set forth in Article 12.  Additional meetings of the
JSC may also be held with the consent of each Party, or as required under this
Agreement, and neither Party shall unreasonably withhold its consent to hold
such additional meetings.  Each Party shall be responsible for all of its own
expenses incurred in connection with participating in the JSC meetings.

 

3.4                               Joint Steering Committee Decisions.

 

3.4.1                     Initial Dispute Resolution Procedures.  Subject to the
provisions of this Section 3.4, actions to be taken by the JSC shall be taken
only following a unanimous vote, with each Party having one (1) vote.  If the
JSC fails to reach unanimous agreement on a matter before it for decision for a
period in excess of thirty (30) days, the matter shall be referred to the Chief
Executive Officers of each of the Parties, or a designee from senior management
with decision-making authority (the Chief Executive Officer or such designee,
the “Executive Officer”) for resolution.  In the event that the Executive
Officers are unable to resolve such

 

--------------------------------------------------------------------------------


 

dispute within ten (10) days of such dispute being referred to the Executive
Officers, then the provisions of Section 3.4.2 shall apply.

 

3.4.2                     Subsequent Dispute Resolution Procedures.  To the
extent a dispute of the JSC has not been resolved pursuant to Section 3.4.1, the
following shall apply:

 

(a)                                 Subject to Section 3.4.2(b), the Pint
Executive Officer shall have the final decision-making authority with respect to
any dispute involving the Development or Commercialization of the Product in the
Field in the Territory.

 

(b)                                 The Onconova Executive Officer shall have
the final decision-making authority with respect to any dispute involving the
Product which is reasonably likely to adversely affect the safety profile of the
Product outside the Territory or outside the Field.

 

(c)                                  Resolution of any other dispute that is the
subject of this Section 3.4.2, but not subject to any of the foregoing clause
(a) or (b), shall be handled pursuant to Article 15.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 3.4.2, neither Party shall exercise its right to finally resolve a
dispute pursuant to the foregoing clause (a) or (b), as applicable, in a manner
that excuses such Party from any of its obligations specifically enumerated
under this Agreement or in a manner that negates any consent rights or other
rights specifically allocated to the other Party under this Agreement.  In
addition, in resolving a dispute pursuant to the foregoing clauses (a), (b) or
(c), each Party shall at all times act in good faith.

 

3.4.3                     No Limitation on Remedies.  Nothing in this
Section 3.4 shall affect the right of a Party to exercise its rights or remedies
for a breach of this Agreement by the other Party.

 

3.5                               Authority.  The JSC shall have only the powers
assigned expressly to it in this Article 3 and elsewhere in this Agreement, and
shall not have any power to amend, modify or waive compliance with this
Agreement.  In furtherance thereof, each Party shall retain the rights, powers
and discretion granted to it under this Agreement and no such rights, powers or
discretion shall be delegated or vested in the JSC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing.  Without limiting the generality of the
foregoing, the JSC shall have no decision-making authority with respect to any
matters related to the (i) Manufacturing of the Product for sale outside the
Territory or (ii) the Development, Commercialization or use of the Product
outside the Field or outside of the Territory.

 

--------------------------------------------------------------------------------


 

ARTICLE 4
DEVELOPMENT

 

4.1                               Overview.

 

4.1.1                     Overview of Development.  During the Term, Pint shall
be solely responsible for Developing the Product in the Territory for use in the
Field at its sole cost and expense.

 

4.1.2                     Development Outside the Field or Outside the
Territory; Regulatory Approvals Outside the Territory.  The Parties hereby agree
and acknowledge that: (i) nothing contained herein shall limit or otherwise
restrict the ability of Onconova to (a) Develop the Product outside the Field or
outside the Territory or (b) Develop the Product in the Territory for purposes
of obtaining Regulatory Approval outside the Territory; and (ii) nothing
contained herein shall limit or otherwise restrict the ability of Onconova to
obtain or maintain Regulatory Approvals for the Product outside the Field and/or
outside the Territory.  Without limiting the generality of the foregoing, at all
times prior to conducting Development of the Product in the Territory for
purposes of obtaining Regulatory Approval outside the Territory, Onconova shall
keep Pint reasonably apprised in advance and during such planned activities.

 

4.1.3                     Compliance.  Pint shall conduct its Development
Activities in compliance with all applicable Laws.

 

4.2                               Development Plan.

 

4.2.1                     General.  Pint shall be solely responsible for the
creation of a comprehensive development plan (the “Development Plan”) related to
Pint’s planned Development of the Product for use in the Field in the Territory.
Such Development Plan shall reflect that Pint shall conduct, at its expense, any
pre-clinical and clinical trials necessary to receive and maintain Regulatory
Approval (including registrations) to Commercialize Product in the Territory;
provided that no pre-clinical or clinical trials for Product shall be conducted
by or on behalf of Pint without Onconova’s prior written consent, which consent
shall not be unreasonably withheld.  The initial Development Plan for the
Product for the first full calendar year of this Agreement (including any
additional period from the Effective Date through the end of the initial
calendar year) has been circulated by Pint to Onconova.

 

4.2.2                     Updating and Amending Development Plan; Additional
Development Activities.On or before the end of each calendar year during the
Term, Pint shall update the Development Plan, which shall cover the Development
Activities to be conducted during the upcoming calendar year, and shall, on at
least a quarterly basis, review and update, as appropriate, the then-current
Development Plan to reflect any changes, reprioritizations of, or additions to
the Development Plan; provided, however, that any disputes with respect thereto
shall be resolved pursuant to Section 3.4.

 

4.3                               Records, Reports and Information.

 

4.3.1                     General.  Pint shall maintain current and accurate
records of all work conducted by it under the Development Plan and all data and
other information resulting from

 

--------------------------------------------------------------------------------


 

such work.  Such records shall properly reflect all work done and results
achieved in the performance of the Development Activities in good scientific
manner appropriate for regulatory purposes.  Pint shall document all preclinical
studies and clinical trials to be conducted pursuant to the Development Plan in
formal written study reports according to applicable national and international
(e.g., ICH, GCP and GLP) guidelines.  Pint shall provide copies of any such
study reports (including copies of all toxicity, pharmacokinetics (PK) and
pharmacodynamics (PD) reports to Onconova within ninety (90) days of completion
of each report.

 

4.3.2                     Status Updates in the Territory.  Pint shall provide
the JSC with reports detailing its Development Activities under the Development
Plan and the results thereof at each JSC meeting.

 

4.4                               Right to Audit.  Pint shall ensure that
Onconova’s authorized representatives and, to the extent permitted by applicable
Law, any Regulatory Authorities may, during regular business hours and upon
reasonable prior written notice, (i) examine and inspect its facilities or,
subject to any Third Party confidentiality restrictions and other obligations,
the facilities of any subcontractor or any investigator site used by it in the
performance of Development of the Product in the Territory hereunder, and
(ii) subject to applicable Law and any Third Party confidentiality restrictions
and other obligations, inspect all data, documentation and work product relating
to the activities performed by it, the subcontractor or investigator site, in
each case generated pursuant to Development of the Product in the Territory
hereunder.  This right to inspect all data, documentation, and work product
relating to the Product in the Field in the Territory may be exercised no more
often than one time per year (except for cause audits).

 

4.5                               Ownership and Transfer of Development Data. 
All data (including pre-clinical, clinical, technical, chemical, safety, and
scientific data and information), know-how and other results generated by or
resulting from or in connection with the conduct of Development Activities,
including relevant laboratory notebook information, screening data, Regulatory
Data and synthesis schemes, including descriptions in any form, data and other
information (collectively, the “Development Data”), shall be promptly provided
to Onconova, owned jointly by Onconova and Pint, and deemed the Confidential
Information of both Parties.

 

ARTICLE 5
REGULATORY

 

5.1                               Regulatory Filings and Regulatory Approvals.

 

5.1.1                     General.  Pint shall be responsible for formulating
regulatory strategy for obtaining and maintaining Regulatory Approvals for the
sale of the Product in the Field in the Territory.  Pint shall be responsible
for the preparation of all Regulatory Materials necessary or desirable for
obtaining and maintaining such Regulatory Approvals in the Territory (including
in connection with package inserts, labeling and packaging for the Product in
the Field in the Territory; provided, however, that Onconova shall share with
Pint all open files (artwork) related to its own packaging development outside
the Territory).  Pint shall submit such Regulatory Materials and Regulatory
Approval applications to the applicable Government Authorities in the
Territory.  Onconova shall cooperate with Pint in connection therewith,
including providing all such supporting documentation in Onconova’s possession
and control for Regulatory Materials

 

--------------------------------------------------------------------------------


 

to Pint with sufficient time to allow Pint to review and timely submit such
Regulatory Materials in accordance with applicable Law.  The provisions of this
Section 5.1.1 shall be subject to the provisions of Section5.1.2.

 

5.1.2                     Pricing Approvals.  To the extent that a given country
or regulatory jurisdiction in the Territory requires Pricing Approval for sale
of the Product in the Field in such country or regulatory jurisdiction, Pint
shall (to the extent permitted by applicable Laws) be solely responsible for
obtaining and maintaining Pricing Approvals in all such countries and regulatory
jurisdictions in the Territory.  Without limiting the foregoing, Pint shall
apply for Pricing Approvals in each country or regulatory jurisdiction where
Pricing Approvals are required for the sale of the Product in the Field promptly
following the receipt of the MAA for the Product in such country or regulatory
jurisdiction in the Territory.  Pint shall keep Onconova reasonably informed on
an ongoing basis through the JSC of Pint’s strategy for seeking, and the results
it obtains in seeking, such Pricing Approvals in the Territory.

 

5.1.3                     Ownership of Regulatory Materials and Regulatory
Approvals.  All Regulatory Approvals in the Territory for sale of the Product in
the Field in the Territory shall be in the name of Pint, and Pint shall own all
right, title and interest in all such Regulatory Approvals and all related
Regulatory Materials.

 

5.1.4                     Cost of Regulatory Activities.  All costs and expenses
incurred by either Party (or their Affiliates) in connection with the
preparation or maintenance of Regulatory Materials and Regulatory Approvals for
sale of the Product in the Field in the Territory, including any filing fees
shall be borne solely by Pint.

 

5.1.5                     Reporting and Review.  Pint shall keep Onconova
reasonably informed via the JSC in connection with the preparation of all
Regulatory Materials, Regulatory Authority review of Regulatory Materials, and
Regulatory Approvals, in each case with respect to the Product for sale in the
Field in the Territory.  Pint shall provide Onconova with all clinical reports
with respect to the Product in the Field in the Territory in accordance with
Section 4.3.1.  Each Party shall provide the other Party, in a timely manner,
with copies of all notices, questions, and requests for information in tangible
form which it receives from a Regulatory Authority in the Territory with respect
to the Product for sale in the Field in the Territory; provided, however that
such Party shall have the right to redact any information to the extent not
related to the Product for sale in the Field in the Territory.  Notwithstanding
the foregoing, each Party shall only provide such copies to the extent permitted
under any contractual obligations of such Party (provided that each Party shall
use Commercially Reasonable Efforts to avoid any such contractual restrictions)
and to the extent such information is in such Party’s possession and control.

 

5.2                               Communications.  The Parties shall cooperate
in communicating with any Regulatory Authority having jurisdiction in the
Territory regarding the Product in the Field in the Territory and each Party
shall immediately notify the other in the event that such Party communicates, or
intends to communicate, either on its own initiative in accordance with this
Agreement or as a result of such a Regulatory Authority initiating contact with
such Party.  Notwithstanding the foregoing, each Party shall only provide such
notification to the extent permitted under any contractual obligations of such
Party (provided that each Party shall use

 

--------------------------------------------------------------------------------


 

Commercially Reasonable Efforts to avoid any such contractual restrictions) and
to the extent such information is in such Party’s possession and control. 
Notwithstanding the foregoing, except as may be required by Law, (1) Pint shall
not, with respect to the Product, communicate with any Regulatory Authority
having jurisdiction outside of the Territory regarding the Product without the
prior written consent of Onconova, or unless so ordered by such Regulatory
Authority, in which case Pint shall immediately notify Onconova of such order;
and (2) Onconova shall not, with respect to the Product, communicate with any
Regulatory Authority having jurisdiction inside the Territory regarding the
Product without the prior written consent of Pint, or unless so ordered by such
Regulatory Authority, in which case Onconova shall immediately notify Pint of
such order.

 

5.3                               Rights of Reference to Regulatory Materials.

 

(a)                                 Onconova hereby grants to Pint a right of
reference to all Regulatory Materials filed by Onconova outside the Territory
for Development or Commercialization of the Product in the Field outside the
Territory solely for the purposes of Development Activities to obtain Regulatory
Approval and Commercialization in the Field in the Territory.   Within ninety
(90) days following FDA Regulatory Approval of Product for sales within the
United States, Onconova shall provide to Pint true and complete copies of the
documents set forth on Schedule 5.3(a) hereto.

 

(b)                                 Pint hereby grants to Onconova a right of
reference to all Regulatory Materials filed by Pint in the Territory for
Development or Commercialization of the Product in the Field in the Territory
solely for the purposes of Manufacturing and Development Activities to obtain
Regulatory Approval and Commercialization outside the Territory.

 

5.4                               Pharmacovigilance.  Pint shall be responsible
for all processing of information related to any adverse events, including any
information regarding such adverse events that is received from a Third Party,
related to any Product sold by Pint or on behalf of Pint or any of its
Affiliates or sublicensees in the Territory and shall also be responsible for
all expedited and periodic reporting of such events to the applicable
Governmental Authority in the Territory in accordance with applicable Law.  Each
Party shall provide to the other Party the relevant safety information it
receives (either directly or indirectly) for any Product sold by or on behalf of
such Party or any of its Affiliates or sublicensees in a timely manner so as to
allow the other Party to timely comply with its responsibility to report
pharmacovigilance information to the applicable Governmental Authorities in
accordance with applicable Law.  Without limiting the generality of the
foregoing, each Party shall be allowed to utilize any such adverse event report
and other information to allow such Party (and its designees) to comply with
safety reporting requirements or other applicable Laws with respect to the
Product within the Territory with respect to Pint, and outside of the Territory
with respect to Onconova.  As soon as reasonably practicable following the
Effective Date, the pharmacovigilance departments of each of Onconova and Pint
shall meet and determine the approach to be taken for the collection, review,
assessment, tracking, exchange and filing of information related to adverse
events associated with the Product, consistent with the provisions of this
Section 5.4 (including establishing and maintaining a global safety database,
which shall be maintained by Onconova).  Such approach shall be documented in a
separate pharmacovigilance agreement between Onconova and Pint, substantially in
the form attached hereto as Schedule 5.4.  Such agreement will be in accordance
with, and enable

 

--------------------------------------------------------------------------------


 

the Parties and their Affiliates to fulfill, local and international regulatory
reporting obligations to Government Authorities and other applicable Law.

 

5.5                               Regulatory Authority Communications Received
by a Party.

 

5.5.1                     General.  Each Party shall inform the other Party
within forty-eight (48) hours, or such shorter time as is necessary to comply
with the reporting requirements of any applicable Regulatory Authority, of
notification of any action by, or notification or other information which it
receives (directly or indirectly) from any Regulatory Authority in the Territory
which (i) raises any material concerns regarding the safety or efficacy of the
Product; (ii) indicates or suggests a potential material liability to Third
Parties in connection with the Product; (iii) is reasonably likely to lead to a
recall, market withdrawal or field alert with respect to the Product in or
outside the Territory; or (iv) relates to expedited and periodic reports of
adverse events with respect to the Product in or outside the Territory, and
which may have an adverse impact on Regulatory Approval or the continued
Commercialization of the Product.  Notwithstanding the foregoing, in each case,
each Party shall only provide such notification to the extent permitted under
any contractual obligations of such Party (provided that each Party shall use
Commercially Reasonable Efforts to avoid any such contractual restrictions) and
to the extent such information is in such Party’s possession and control.  Each
Party shall also promptly provide the other Party with a copy of all
correspondence received from a Regulatory Authority specifically regarding the
matters referred to above; provided that each Party shall only provide such copy
to the extent permitted under any contractual obligations of such Party
(provided that each Party shall use Commercially Reasonable Efforts to avoid any
such contractual restrictions) and to the extent such information is in such
Party’s possession and control.

 

5.5.2                     Disclosures.  In addition to its obligations under
this Agreement, each Party shall disclose to the other Party the following
regulatory information:

 

(a)                                 Regulatory Actions.  All material
information pertaining to actions taken by Regulatory Authorities in the
Territory controlled by such Party, in connection with the Product in the Field
in or outside the Territory, including any notice, audit notice, notice of
initiation by Regulatory Authorities of investigations, inspections, detentions,
seizures or injunctions concerning the Product in the Field in or outside the
Territory, notice of violation letter (i.e., an untitled letter), warning
letter, service of process or other inquiry; provided, however, that a Party
shall be entitled to redact those portions thereof to the extent not related to
the Product in the Field.  Notwithstanding the foregoing, each Party shall only
provide such information to the extent permitted under any contractual
obligations of such Party (provided that each Party shall use Commercially
Reasonable Efforts to avoid any such contractual restrictions) and to the extent
such information is in such Party’s possession and control.

 

(b)                                 Regulatory Non-Compliance.  All information
pertaining to notices from Regulatory Authorities in or outside the Territory
controlled by such Party of non-compliance with Laws in connection with the
Product in or outside the Field in the Territory, including receipt of a warning
letter or other notice of alleged non-compliance from any Regulatory Authority
relating to the Product in or outside the Field in the Territory; provided,
however, that a Party shall be entitled to redact those portions thereof to the
extent not related to the Product in the Field.  Notwithstanding the foregoing,
each Party shall only provide such

 

--------------------------------------------------------------------------------


 

information to the extent permitted under any contractual obligations of such
Party (provided that each Party shall use Commercially Reasonable Efforts to
avoid any such contractual restrictions) and to the extent such information is
in such Party’s possession and control.

 

5.6                               Recall, Withdrawal or Field Alert of Product.

 

5.6.1                     Notification and Determination.  In the event that any
Governmental Authority threatens or initiates any action to remove the Product
from the market in the Field in or outside the Territory (in whole or in part),
the Party receiving notice thereof shall notify the other Party of such
communication immediately, but in no event later than three (3) business days,
after receipt thereof.  Notwithstanding the foregoing, each Party shall only
provide such notice to the extent permitted under any contractual obligations of
such Party (provided that each Party shall use Commercially Reasonable Efforts
to avoid any such contractual restrictions) and to the extent such information
is in such Party’s possession and control.  Notwithstanding the foregoing, in
all cases Pint, as the holder of the IND or MAA for the Product in the
Territory, shall determine whether to initiate any recall, withdrawal or field
alert of the Product in the Territory, including the scope of such recall or
withdrawal (e.g., a full or partial recall, or a temporary or permanent recall)
or field alert; provided, however that before Pint initiates a recall,
withdrawal or field alert, the Parties shall promptly meet and discuss in good
faith the reasons therefor, provided that such discussions shall not delay any
action that Pint reasonably believes has to be taken in relation to any recall,
withdrawal or field alert.  In the event of any such recall, withdrawal or field
alert, Pint, as the holder of the IND or MAA for the Product in the Territory,
shall determine the necessary actions to be taken, and as distributor of the
Product in the Territory hereunder, shall implement such action, with reasonable
assistance from Onconova, to conduct such recall, withdrawal or field alert. 
Without limiting the foregoing, Onconova shall have the right to propose that a
Product recall, withdrawal or field alert should be initiated by Onconova, but
Pint, as holder of the IND or MAA for the Product, shall make the final decision
as to whether or not the recall, withdrawal or field alert should be initiated.

 

ARTICLE 6
COMMERCIALIZATION

 

6.1                               Commercialization in the Field in the
Territory.  During the Term, Pint shall be solely responsible for
Commercializing the Product in the Territory for use in the Field, which
Commercialization shall be in accordance with the Commercialization Plan and
this Agreement, with the goal of maximizing the commercial potential of the
Product in the Field in the Territory.  Pint shall be responsible for all
expenses (including pre-marketing and other Commercialization expenses) incurred
in connection with the Commercialization of the Product in the Territory for use
in the Field.

 

6.2                               Pint’s Performance.

 

6.2.1                     Commercialization Plan.

 

(a)                                 On an annual basis no later than
September 30th of each year (except with respect to the initial plan, which
shall be prepared and circulated to the JSC no later than six (6) months prior
to First Commercial Sale of Product in the Territory), Pint shall create

 

--------------------------------------------------------------------------------


 

and submit to the JSC for its review the commercialization plan for the
following calendar year (each, a “Commercialization Plan”).  From time to time
during a given calendar year, Pint may propose written updates to the
Commercialization Plan for review by the JSC.Pint shall conduct all
Commercialization of the Product in the Territory in accordance with the
Commercialization Plan.

 

(b)                                 Each annual Commercialization Plan shall
include, at a minimum, and set forth on a country-by-country basis, among other
things, the following items in connection with the Commercialization of the
Product in the Territory for use in the Field:

 

(i)                                    a description of the short- and long-term
vision for the Product and Product positioning; a situation analysis; and a
description of critical issues, strategic imperatives and tactics by strategic
imperative with timelines and budget, all of the foregoing from each of the
following perspectives: marketing, sales, and reimbursement;

 

(ii)                                a summary of the minimum level of sales
efforts to be dedicated to the promotion of the Product, including detailing
information;

 

(iii)                            a description of any promotional materials and
campaigns, including publication plans to be used in connection with the
promotion of the Product in the Field; and

 

(iv)                             a detailed budget for the Commercialization
activities for the applicable period.

 

6.2.2                     Specific Commercialization Obligations.  Without
limiting the generality of the provisions of Section 6.1, in connection with the
Commercialization of the Product in the Territory for use in the Field by Pint
hereunder, during the Term, Pint shall be responsible for (and each
Commercialization Plan shall reflect that):

 

(a)                                 Pint shall be solely responsible for
(i) receiving, accepting and filling orders for the Product in the Field in the
Territory, (ii) handling all returns of the Product in the Field in the
Territory, (iii) controlling invoicing, order processing and collection of
accounts receivable for the sales of the Product in the Field in the Territory,
(iv) booking and recording sales of the Product in the Field in the Territory in
its books of account and (v) distributing and managing inventory of the Product
in the Field in the Territory, in each case in accordance with International
Financial Reporting Standards (IFRS), consistently applied, to the extent
applicable.

 

(b)                                 Pint shall use Commercially Reasonable
Efforts to (i) obtain and maintain Regulatory Approvals for the Product for
Commercialization in at least three of the following four countries within the
Territory: Argentina, Brazil, Colombia and Mexico, and (ii) Commercialize the
Product in such countries in the Territory where Regulatory Approvals have been
obtained.

 

--------------------------------------------------------------------------------


 

6.3                               Reports.  Pint shall update the JSC on a
country-by-country basis at each meeting regarding its significant
Commercialization activities involving the Product.  Pint shall present written
reports to the JSC at least quarterly, summarizing its significant
Commercialization activities with respect to the Product pursuant to this
Agreement.  Such reports submitted by Pint shall cover the subject matter at a
level of detail reasonably sufficient to enable Onconova to determine Pint’s
compliance with its diligence obligations pursuant to this Article 6.

 

6.4                               Compliance.  Pint shall comply with all
applicable Laws, including the U.S. Foreign Corrupt Practices Act, as well as
all applicable Regulatory Approvals for the Product.  In addition, Pint shall
not use in any capacity relating to the Product, any Person who has been
debarred pursuant to Section 306 of the FD&C Act (or similar Law outside of the
U.S.), or who is the subject of a conviction described in such section, and Pint
shall inform Onconova in writing immediately if it or any Person who is
performing services for Pint hereunder is debarred or is the subject of a
conviction described in Section 306 (or similar Law outside of the U.S.), or if
any action, suit, claim, investigation or legal administrative proceeding is
pending or, to the Pint’s knowledge, is threatened, relating to the debarment of
Pint or any Person used in any capacity by Pint relating to the Product.

 

6.5                               Use of Subcontractors.  Pint shall not have
the right, without Onconova’s prior written consent (which may be withheld at
Onconova’s sole discretion, but which is hereby granted as of the Effective Date
with respect to the subcontractors set forth on Schedule 6.5 hereto), to
distribute or detail the Product in the Territory in the Field directly or
indirectly through any Third Party(ies).  Any proposal by Pint to use a Third
Party to distribute or detail the Product is subject to prior consultation with
Onconova.

 

6.6                               Promotional Materials.

 

6.6.1                     Creation of Promotional Materials.  Pint will create
and develop promotional materials for the Territory in accordance with the
Commercialization Plan, the Regulatory Approvals and applicable Laws.  To the
extent Pint includes any Onconova trademarks in the promotional materials, Pint
shall comply with Onconova’s then-current guidelines for trademark usage, a copy
of which shall be provided to Pint from time to time.

 

6.6.2                     Inclusion of Logos on Packaging and Promotional
Materials.  To the extent permitted or required by applicable Law and subject to
obtaining necessary Regulatory Authority approvals, with respect to Product to
be sold by Pint or on behalf of Pint or any of its Affiliates in the Territory,
the Onconova housemark and the Pint housemark shall be given equal prominence on
all package inserts utilized by Pint; provided, however, in the event that
applicable Law prevents the foregoing, Onconova shall still be identified on all
package inserts for the Product.  Pint hereby grants to Onconova a
non-exclusive, royalty-free, sublicensable right and license during the Term to
utilize the Pint housemark (including all trademarks, names and logos) in order
to perform any activities to be performed by or on behalf of Onconova hereunder,
and Onconova hereby grants to Pint a non-exclusive, royalty-free right and
license during the Term to utilize the Onconova housemark (including all
trademarks, names and logos) in order to perform the Commercialization
activities required to be performed by Pint hereunder in accordance with the
terms of this Agreement.  Each Party shall only use the housemark of the other
Party with the necessary trademark designations, and each Party shall use the
other Party’s

 

--------------------------------------------------------------------------------


 

housemarks in a manner that does not derogate from such Party’s rights in its
trademarks, names and logos.  Each Party will take no action that will interfere
with or diminish the other’s rights in its respective trademarks, names and
logos, and if a Party reasonably believes that the use of its trademarks, names
and logos by the other Party hereunder is interfering with or diminishing its
rights, such Party shall notify the other Party thereof in writing and such
other Party shall promptly cease use of such trademarks, names or logos in such
manner.  Each Party agrees that all use of the other Party’s trademarks, names
and logos will inure to the benefit of such other Party, including all goodwill
in connection therewith.

 

6.7                               Product Trademarks and Product Trade Dress.

 

6.7.1                     Generally.  Onconova shall, at its own expense,
register Product-specific trademarks in each country within the Territory.  In
the alternative, at Onconova’s request, Pint shall register such trademarks in
each country within the Territory in Onconova’s name, and, in such case,
Onconova shall promptly reimburse Pint for all expenses associated therewith. 
Pint shall Commercialize the Product in the Field in the Territory consistent
with (a) any trademark (and logo) or trade dress as Onconova may determine and
notify Pint of prior to the First Commercial Sale in the Territory, or such
other trademark or trade dress as the Parties mutually agree upon.  All uses of
the Product trademarks and trade dress to identify and/or in connection with the
Commercialization of the Product in the Field in the Territory shall be reviewed
by the JSC, shall be in accordance with the Commercialization Plan, Regulatory
Approvals and all applicable Laws and shall be subject to the approval of
Onconova in its reasonable discretion.  The Product trademarks and trade dress
under which the Product is marketed or sold (other than Pint’s corporate
trademarks or trade names) shall be used by Pint only pursuant to the terms of
this Agreement to identify and in connection with the Commercialization of the
Product, and shall not be used by Pint to identify or in connection with the
marketing of any other products.

 

6.7.2                     Trademark Acknowledgments.  Each Party acknowledges
the sole ownership by the other Party and validity of all trademarks, trade
dress, logos and slogans owned by the other Party and used or intended to be
used in connection with the Commercialization of the Product for the Field in
the Territory.  Each Party agrees that it will not at any time during or after
the Term assert or claim any interest in, or do anything which may adversely
affect the validity or enforceability of, any copyright, trademark, trade dress,
logo or slogan owned by the other Party and used or intended to be used on or in
connection with the marketing or sale of the Product.  Neither Party will
register, seek to register or cause to be registered any copyrights, trademarks,
trade dress, logos or slogans owned by the other Party and used or intended to
be used on or in connection with the marketing or sale of the Product or any
variation thereof, under any applicable Law providing for registration of
copyrights, trademarks, service marks, trade names or fictitious names
(including as an Internet domain name) or similar Laws, without the other
Party’s prior written consent (in its sole discretion).

 

6.8                               Commercialization Data.  Pint shall own all
marketing and sales data and information resulting from its Commercialization of
the Product in the Field in the Territory during the Term (the
“Commercialization Data”).

 

--------------------------------------------------------------------------------


 

ARTICLE 7
SUPPLY

 

7.1                               General.  For so long as Onconova complies
with the terms of the Parties’ supply and quality agreement (“Supply Agreement”)
and is able to meet Pint’s requirements of Compound and Product, Pint shall
purchase all of its requirements of Compound and Product exclusively from
Onconova pursuant to the terms of this Article 7.  All Product supplied by
Onconova to Pint shall be Finished Product.  The Parties shall enter into a
Supply Agreement within ninety (90) days after FDA approval of an NDA for
Product.

 

7.2                               Price.  Onconova shall supply sufficient
quantities of Product to Pint to satisfy all Regulatory Authority requests and
Development requirements within the Territory, invoiced at a price equal to
Onconova’s fully-burdened cost, except with respect to Product intended for such
use in Argentina or Brazil, the invoice shall be at a price equal to fifty
percent (50%) of Onconova’s fully-burdened cost.  Product supplied by Onconova
to Pint or its designee for Pint’s or its Affiliates’, sublicensees’ or
subcontractors’ commercial or other revenue-generating sales within the
Territory shall be invoiced at a price equal to Onconova’s fully-burdened cost
plus ten percent (10%), and the foregoing agreed pricing shall be set forth in
the Parties’ Supply Agreement.

 

ARTICLE 8
PAYMENTS

 

8.1                               Upfront Equity Issuance; Research and
Development Payment.

 

8.1.1                     Upfront Equity Issuance.  Pint shall purchase shares
of common stock of Onconova pursuant to the terms of the Securities Purchase
Agreement (“SPA”) entered into by the Parties concurrent with execution and
delivery of this Agreement.  In the event that initial closing under the SPA
does not occur by the Initial Closing Date (as defined therein), in lieu of the
purchase of shares thereunder, Pint shall on the Initial Closing Date make a
cash payment to Onconova in the amount of $324,074 (the “Alternative Initial
Cash Payment”).  Upon Pint’s payment of the Alternative Initial Cash Payment as
provided herein, this Agreement shall not be terminated or terminable due to the
failure of Pint to purchase the Initial Closing Shares or the Alternative
Initial Closing Shares pursuant to the SPA, or the termination of the SPA in
accordance of Section 7.1(b) thereof.

 

8.1.2                     Reimbursement of Research and Development Expenses. 
Upon the approval of an NDA for Product by the FDA (the “Research and
Development Event”), Pint shall pay to Onconova two million five hundred
thousand Dollars ($2,500,000) by wire transfer of immediately available funds
into an account designated in writing by Onconova within thirty (30) days after
Onconova provides written notice of the achievement of such approval (the
“Research and Development Payment”) ; provided, however, that the Research and
Development Payment shall be one million two hundred fifty thousand Dollars
($1,250,000) if such NDA approval by the FDA for Product is for use only with a
population of patients narrower than the ITT Population.  One-half of the
Research and Development Payment (the “Cash Half” of the Research and
Development Payment) shall be made in consideration of, and as reimbursement
for, the research and Development activities performed by or on behalf of

 

--------------------------------------------------------------------------------


 

Onconova with respect to the Product prior to such approval, and one-half of the
Research and Development Payment (the “Securities Purchase Half”) shall be in
consideration of the sale by Onconova to Pint of Common Stock of Onconova as set
forth in the SPA.  In the event that the SPA is terminated in accordance with
Section 7.1(b) thereof, then in lieu of the Securities Purchase Half of the
Research and Development Payment, Pint instead shall make a cash payment (the
“Alternative Securities Purchase Half”) to Onconova in an amount equal to
twenty-five percent (25%) multiplied by the average of the daily VWAPs (as
defined in the SPA) for the Common Stock for each of the ten (10) consecutive
Trading Days (as defined in the SPA) ending on (and including) the Trading Day
immediately prior to the date the Research and Development Event is reached, and
further multiplied by the number of Research and Development Event Shares (as
defined in the SPA) calculated in accordance with the SPA. For the avoidance of
doubt, relevant SPA sections referenced in this Section 8.1.2 shall be used for
purposes of computation under this Section 8.1.2 regardless of whether the SPA
is terminated at the time of such calculation.  In the event that at the time
for payment of the Alternative Securities Purchase Half no VWAPs (as defined in
the SPA) are available for purposes of calculating the Alternative Securities
Purchase Half in the manner described in the immediately preceding sentence,
then the Alternative Securities Purchase Half shall be $250,000 in the event
that the NDA approval is for Product use with the entire ITT Population, or
shall be $125,000 in the event that the NDA approval is for Product use with a
population of patients narrower than the entire ITT Population.  To the extent
Pint pays the Alternative Securities Purchase Half in accordance with this
Section 8.1.2, (a) Pint shall still also pay Onconova the Cash Half of the
Research and Development Payment in full, and (b) this Agreement shall not be
terminated or terminable due to the failure of Pint to purchase the Research and
Development Event Shares pursuant to the SPA. Such Research and Development
Payment shall be non-refundable and non-creditable against any other payments
due hereunder.

 

8.2                               Development Milestone Payments.  Pint shall
pay to Onconova the milestone payments described in this Section 8.2 upon
achievement (first occurrence) of the corresponding milestone event.  Pint shall
promptly notify Onconova in writing, but in no event later than thirty (30) days
after, of the achievement of each such milestone event achieved by it or any
Affiliate or sublicensee.  Pint shall pay the applicable milestone payment by
wire transfer of immediately available funds into an account designated by
Onconova within thirty (30) days after the achievement (first occurrence) of the
applicable milestone event.  Each such payment is non-refundable and
non-creditable against any other payments due hereunder.

 

Milestone Event

 

Milestone Payment

1. Receipt of a complete Dossier for a Product prepared by or on behalf of
Onconova or any of its Affiliates or licensees for submission outside of the
Territory. The Dossier shall be compliant according to requirements for the
country or region outside of the Territory for which it has been or is being
submitted.

 

$

[**]

 

--------------------------------------------------------------------------------


 

2. Receipt of the first approval of an MAA in the Territory for Product.

 

$[**]; provided that the milestone payment shall be $[**] if such MAA approval
is use with a population of patients narrower than the ITT Population

 

8.3                               Sales Milestone Payments.  Pint shall pay to
Onconova the milestone payments described in this Section 8.3 upon achievement
(first occurrence) of the corresponding milestone event.  Pint shall promptly
notify Onconova in writing, but in no event later than ten (10) days after, of
the achievement of each such milestone event achieved by it or any Affiliate or
sublicensee.  Pint shall pay the applicable milestone payment by wire transfer
of immediately available funds into an account designated by Onconova within
thirty (30) days after receipt by Pint of an invoice from Onconova for same
following Pint’s notification to Onconova of the achievement of an applicable
milestone.  Each such payment is non-refundable and non-creditable against any
other payments due hereunder.  The achievement of a higher sales milestone event
shall trigger the milestone payment for such milestone event as well as for all
lower milestone events in the event such lower milestone events had not been
previously triggered and paid.

 

Milestone Event

 

Milestone Payment

1. The first 12 consecutive month period in which the aggregate annual Net Sales
of all Products in the Territory equals or exceeds $10,000,000

 

$

[**]

2. The first 12 consecutive month period in which the aggregate annual Net Sales
of all Products in the Territory equals or exceeds $25,000,000

 

$

[**]

3. The first 12 consecutive month period in which the aggregate annual Net Sales
of all Products in the Territory equals or exceeds $40,000,000

 

$

[**]

4. The first 12 consecutive month period in which the aggregate annual Net Sales
of all Products in the Territory equals or exceeds $50,000,000

 

$

[**]

5. The first 12 consecutive month period in which the aggregate annual Net Sales
of all Products in the Territory equals or exceeds $100,000,000

 

$

[**]

 

8.4                               Royalties.

 

8.4.1                     Royalty Rates for Product.  As further consideration
for the rights granted to Pint hereunder and subject to the terms and conditions
set forth in this Agreement, during the Royalty Term, Pint shall pay to Onconova
a tiered royalty on aggregate annual Net

 

--------------------------------------------------------------------------------


 

Sales of all Products in the Territory at the applicable rate set forth below
with respect to all Net Sales in all or any portion of the calendar year:

 

Annual Net Sales of Product

 

Royalty Rate

 

For that portion of aggregate annual Net Sales less than or equal to $30,000,000

 

[**]

%

 

 

 

 

For that portion of aggregate annual Net Sales greater than $30,000,000

 

[**]

%

 

8.4.2                     Reduction of Royalty Due to No Valid Claims.  On a
country-by-country basis, and a Product-by Product basis, in the event that, and
in such case from and after the date on which, a Product is Commercialized in a
country in the Territory and is not covered by a Valid Claim of an Onconova
Patent that covers the Product or its manufacture or use in such country, the
royalty rate set forth in Section 8.4.1 with respect to such country shall be
reduced by [**] percent ([**]%).    In the event certain Net Sales are subject
to the royalty reduction set forth in this Section 8.4.2, Licensee shall
calculate the royalty rates as follows: Licensee shall allocate the applicable
reductions to a portion of the Net Sales during a particular calendar quarter to
the relevant Net Sales tier set forth in Section 8.4.1 equal to the proportion
of Net Sales eligible for such reduction compared to total Net Sales.  For
example, if the total Net Sales for a calendar quarter are $80 million, and $20
million of such Net Sales are eligible for royalty reduction under this
Section 8.4.2 (meaning 25% of total Net Sales for such calendar quarter are
eligible for reduction), then the reduced royalty rates shall apply to 25% of
the Net Sales in each applicable royalty tier, and the full royalty rates shall
apply to the remaining 75% of Net Sales in each applicable royalty tier.

 

8.4.3                     In the event that, subject to Section 8.6.1, Pint
obtains a license under, or other rights to, patent rights or know-how or other
intellectual property from any Third Party(ies) necessary in order to Develop or
Commercialize Product in the form being Developed outside of the Territory by
Onconova as of the Effective Date in the Field and in the Territory, [**]
percent ([**]%) of any and all payments (including royalties and any payments
for obtaining such right or license) actually paid under such Third Party
licenses by Pint or its Affiliates for a calendar quarter shall be creditable
against the royalty payments due to Onconova by Pint with respect to the sale of
such Product within such calendar quarter.  At the request of Pint, Onconova
shall cooperate with Pint in obtaining any such Third party licenses.

 

8.4.4                     Notwithstanding the foregoing, in no event will the
reductions allowable by Section 8.4.2 and 8.4.3 together cause royalties payable
to Onconova in a given calendar quarter to be reduced to less than [**] percent
([**]%) of the applicable royalties set forth in Section 8.4.1.

 

8.5                               Royalty Payments and Reports.  Pint shall
calculate all amounts payable to Onconova pursuant to Section 8.4 with respect
to Net Sales at the end of each calendar quarter, which amounts shall be
converted to Dollars at such time in accordance with Section 8.8.  Pint shall
pay to Onconova the royalty amount due for Net Sales during a given calendar
quarter

 

--------------------------------------------------------------------------------


 

within thirty (30) days after the end of such calendar quarter.  Each payment of
royalties due to Onconova shall be accompanied by (i) a statement of the amount
of gross sales of each Product in the Territory during the applicable calendar
quarter (including such amounts expressed in local currency and as converted to
Dollars), (ii) an itemized calculation of Net Sales (a) in the Territory as a
whole and (b) on a country-by-country basis, showing for both (a) and
(b) deductions provided for in the definition of “Net Sales” during such
calendar quarter, and (iii) a calculation of the amount of royalty payment due
on such Net Sales for such calendar quarter.  Without limiting the generality of
the foregoing, Pint shall require its Affiliates and sublicensees to account for
its Net Sales and to provide such reports with respect thereto as if such sales
were made by Pint.

 

8.6                               Third Party Licenses.

 

8.6.1                     If Pint or any of its Affiliates or sublicensees
desires to obtain a license, covenant not to sue or similar rights under any
Third Party Patents or other Third Party intellectual property necessary or
useful Development, Manufacture or Commercialization of a Product for sale in
the Field, then prior to the earlier of commencing negotiations with, or
entering into any agreement with, any such Third Party with respect to any such
license, covenant or right, Pint shall promptly notify Onconova in writing. 
Onconova, itself or through any of its Affiliates or licensees, shall have the
first right to in-license or otherwise obtain such rights on a worldwide or
country-by-country basis, in Onconova’s sole discretion.  In the event Onconova
elects not to in-license or otherwise obtain such rights in the Territory, Pint
or its Affiliates or sublicensees may in-license or otherwise acquire rights
under such Third Party Patents or other Third Party intellectual property, but
only with respect to the Licensed Territory.  In the event Pint enters into any
license or covenant not to sue or similar rights to any Third Party Patents or
other Third Party intellectual property necessary or useful for the Development,
Manufacture or Commercialization of a Product, Pint shall include in any such
license or covenant not to sue or similar rights the right to sublicense or
otherwise transfer rights to Onconova pursuant to Section 2.2.

 

8.7                               Taxes and Withholding.  Any income or other
taxes which a paying Party is required by Law to pay or withhold on behalf of a
receiving Party with respect to any payments payable to a receiving Party under
this Agreement shall be deducted from the amount of such payments due, and paid
or withheld, as appropriate, by the paying Party on behalf of the receiving
Party.  Any such tax required by applicable Law to be paid or withheld shall be
an expense of, and borne solely by, the receiving Party.  The paying Party shall
furnish the receiving Party with reasonable evidence of such payment or amount
withheld, in electronic or written form, as soon as practicable after such
payment is made or such amount is withheld.  The Parties will reasonably
cooperate in completing and filing documents required under the provisions of
any applicable tax laws or under any other applicable Law in connection with the
making of any required tax payment or withholding payment, or in connection with
any claim to a refund of or credit for any such payment.

 

8.8                               Currency Conversion.   All payments to a Party
hereunder shall be made in Dollars.  For the purpose of calculating any sums due
under, or otherwise reimbursable pursuant to, this Agreement (including the
calculation of Net Sales expressed in currencies other than Dollars), a Party
shall convert any amount expressed in a foreign currency into Dollar

 

--------------------------------------------------------------------------------


 

equivalents, calculated using the average for the applicable currency conversion
as published by The Wall Street Journal, Eastern Edition, for the three
(3) months preceding the date on which such calculation is made.

 

8.9                               General Payment Procedures.  With the
exception of the Upfront Payment payable pursuant to Section 8.1.1, the Research
and Development Payment payable pursuant to Section 8.1.2, the milestone
payments payable pursuant to Sections 8.2 and 8.3, royalties payable pursuant to
Section 8.5 or other amounts expressly payable in certain time frames set forth
herein, the receiving Party shall invoice the paying Party for all amounts due
to such receiving Party under this Agreement, and such payments shall be made
within sixty (60) days following the receipt by the paying Party of an invoice
from the receiving Party specifying the amount due.

 

8.10                        Late Payments.  Without limiting any other rights or
remedies available to a Party hereunder, if such Party does not receive payment
of any amount due to it on or before the due date, the other Party shall pay to
such Party interest on any such amounts from and after the date such payments
are due under this Agreement at a rate of one and one-half percent (1.5%) per
month or the maximum applicable legal rate, if less, calculated on the total
number of days’ payment is delinquent.

 

8.11                        Records; Audits.  Pint, its Affiliates and
sublicensees shall keep full, true and accurate records and books of account
containing all particulars that may be necessary for the purpose of confirming
the accuracy of, and calculating, as applicable, all royalties and other amounts
payable to Onconova hereunder (including records of Net Sales) and any other
records reasonably required to be maintained with respect to Pint’s obligations
under this Agreement, in each case for a minimum period of four (4) years or
such longer period as required by applicable Law.  Onconova shall have a right
to request an audit of Pint, its Affiliates or sublicensees (the “Audited
Party”) in order to confirm the accuracy of any of the foregoing (an “Audit”);
provided, however, that Onconova shall only have the right to request such Audit
one time during any given calendar year.  Upon the written request by Onconova
to Audit the Audited Party, Onconova shall have the right to engage an
independent, internationally recognized accounting firm that is reasonably
acceptable to the Audited Party to perform a review as is reasonably necessary
to enable such accounting firm to calculate or otherwise confirm the accuracy of
any of the foregoing for the calendar year(s) requested by Onconova; provided
that (i) such accountants shall be given access to, and shall be permitted to
examine and copy such books and records of the Audited Party upon five
(5) business days’ prior written notice to the Audited Party, and at all
reasonable times on such business days, (ii) prior to any such examination
taking place, such accountants shall enter into a confidentiality agreement with
the Audited Party reasonably acceptable to the Audited Party in order to keep
all information and data contained in such books and records strictly
confidential and shall not disclose such information or copies of such books and
records to any third person including the Auditing Party, but shall only use the
same for the purpose of the reviews and/or calculations which they need to
perform in order to determine any amounts being reviewed, and (iii) such
accountants shall use reasonable efforts to minimize any disruption to Pint’s
business.  The accountants shall deliver a copy of their findings to each of the
Parties within ten (10) business days of the completion of the review, and, in
the absence of fraud or manifest error, the findings of such accountant shall be
final and binding on each of the Parties.  Any underpayments by Pint shall be
paid to Onconova within ten (10) business days of notification of the results of
such inspection.  Any

 

--------------------------------------------------------------------------------


 

overpayments made by Pint shall be refunded by Onconova within ten (10) business
days of notification of the results of such inspection.  The cost of the
accountants shall be the responsibility of Onconova unless the accountants’
calculation shows that the actual royalties payable, and/or any such other
amount Audited hereunder to be different, by more than five percent (5%), than
the amounts as previously calculated by the Audited Party, in which event the
cost shall be the responsibility of Pint and Pint shall reimburse Onconova for
any Onconova costs incurred for the Audit.

 

ARTICLE 9
INTELLECTUAL PROPERTY MATTERS

 

9.1                               Ownership of Intellectual Property.

 

9.1.1                     General.  Subject to the provisions of this
Section 9.1.1 and except as expressly set forth otherwise in this Agreement, as
between the Parties: (i) Onconova shall solely own any Onconova Patents and
Onconova Know-How, and (ii) Pint shall solely own any Pint Patents and Pint
Know-How.  The Parties shall jointly own Joint Inventions and, with respect to
Joint Inventions, the Parties shall reasonably cooperate with respect to the
filing, prosecution and maintenance of any Patents arising therefrom.  Except to
the extent either Party is restricted by the licenses granted to the other Party
under this Agreement, each Party shall be entitled to practice, license, assign
and otherwise exploit the Joint Inventions and Patents arising therefrom without
the duty of accounting or seeking consent from the other Party.  Each Party
shall promptly disclose to the other Party all Inventions, as applicable, made
by it during the Term.  The determination of inventorship for Inventions for the
purpose of allocating proprietary rights therein, shall, for purposes of this
Agreement, be made in accordance with applicable Laws relating to inventorship
set forth in the patent Laws of the United States (Title 35, United States
Code).

 

9.1.2                     Employees.  Each Party will require all of its and its
Affiliates’ employees to assign all Inventions that are developed, made or
conceived by such employees according to the ownership principles described in
Section 9.1.1.  Each Party will require any agents or independent contractors
performing an activity pursuant to this Agreement to assign all Inventions that
are developed, made or conceived by such agents or independent contractors to
Onconova and/or Pint according to the ownership principles described in
Section 9.1.1.

 

9.2                               Disclosures; Disputes Regarding Inventions. 
Each Party shall, before filing a new patent application (including provisionals
and continuations-in-part) claiming an Invention to be assigned pursuant to
Section 9.1.1, promptly disclose such Invention to the other Party and shall
provide the other Party with a copy of the proposed patent application at least
ten (10) business days before filing such application or such shorter time as
may be required to preserve Patent rights, including the avoidance of a
statutory bar.  If the non-filing Party believes that the filing Party’s
proposed patent application discloses Confidential Information of the non-filing
Party, the non-filing Party shall so notify the filing Party within such ten
(10) business days after receipt thereof, and the filing Party shall amend its
proposed application to comply with the confidentiality provisions of this
Agreement.

 

--------------------------------------------------------------------------------


 

9.3                               Patent Filings.

 

9.3.1                     Onconova Responsibilities.  Onconova shall have the
first right to prepare, file, prosecute and maintain (i) Patents claiming or
covering Inventions and (ii) all other Onconova Patents.  For clarity, the
obligations in this Section 9.3.1 are subject to Pint’s obligations pursuant to
Section 9.1.1. If, during the Term, Onconova intends to allow any Onconova
Patent in the Territory to which Pint has a license under this Agreement to
expire or intends to otherwise abandon any such Onconova Patent, Onconova shall
notify Pint of such intention at least thirty (30) days prior to the date upon
which such Onconova Patent shall expire or be abandoned and Pint shall thereupon
have the right, but not the obligation, to assume responsibility for the
preparation, filing, prosecution or maintenance thereof in the Territory at its
sole cost and expense.

 

9.3.2                     Pint Responsibilities.  Pint shall have the first
right to prepare, file, prosecute and maintain Pint Patents.  Pint shall keep
Onconova informed of the status of each such Patent and shall give reasonable
consideration to any suggestions or recommendations of Onconova concerning the
preparation, filing, prosecution and maintenance thereof.  The Parties shall
cooperate reasonably in the prosecution of such Pint Patents under this
Section 9.3.2 and shall share all material information relating thereto promptly
after receipt of such information.  If, during the Term, Pint intends to allow
any Pint Patent to which Onconova has a license under this Agreement to expire
or intends to otherwise abandon any Pint Patent, Pint shall notify Onconova of
such intention at least thirty (30) days prior to the date upon which such Pint
Patent shall expire or be abandoned, and Onconova shall thereupon have the
right, but not the obligation, to assume responsibility for the preparation,
filing, prosecution or maintenance thereof at its sole cost and expense.

 

9.3.3                     Cooperation.  The Parties agree to cooperate in the
preparation, filing, prosecution and maintenance of all Patents under this
Section 9.3, including cooperating with the other Party so far as reasonably
necessary with respect to furnishing all information and data in its possession
reasonably necessary to obtain or maintain such Patents.

 

9.3.4                     Patent Expenses.  Any expenses incurred by a Party in
connection with the preparation, filing, prosecution and maintenance of any
Onconova Patents or Pint Patents, as applicable, shall be borne by the Party
incurring such expenses; provided, however, that Pint will be responsible for
all such expenses with respect to Onconova Patents in the Territory.

 

9.4                               Defense and Enforcement of Patents.

 

9.4.1                     Infringement of Third Party Patents.  Onconova and
Pint shall each promptly notify the other in writing if either Party, or any of
their respective Affiliates, shall be individually named as a defendant in a
legal proceeding by a Third Party alleging infringement of a patent or other
intellectual property right of such Third Party as a result of the
Manufacturing, Development, use or Commercialization of the Product hereunder
for sale in the Field in the Territory (each, an “Infringement Claim”).

 

(a)                                 In the event that such Infringement Claim is
brought solely against Pint but is not in connection with Onconova Know-How or
an Onconova Patent, then Pint shall have the first right to assume sole control
of the defense of any such Infringement Claim and Pint shall be deemed to be the
“Controlling Party” for purposes of such Infringement Claim.  In the

 

--------------------------------------------------------------------------------


 

event that such Infringement Claim is brought (i) against Onconova or both of
Pint and Onconova in respect of the Product, (ii) relates to the Manufacture of
the Product for sale outside the Territory or (iii) is brought against either or
both of Pint and Onconova in connection with Onconova Know-How or an Onconova
Patent, then Onconova (or its designee) shall have the first right, but not the
obligation, to assume sole control of the defense of any such Infringement Claim
and Onconova shall be deemed to be the “Controlling Party”.

 

(b)                                 If the Controlling Party wishes to assume
sole control of the defense of any such Infringement Claim, the Controlling
Party may do so upon written notice to the other Party and in such event (i) the
Controlling Party will have the exclusive right, at its cost, to hire, fire and
direct an attorney to represent both it and the other Party with respect to such
Infringement Claims; and (ii) the Controlling Party will have the exclusive
right to settle any Infringement Claim without the consent of the other Party,
unless such settlement shall have a material adverse impact upon the other
Party.

 

(c)                                  If the Controlling Party does not exercise
its right to control the defense of such Infringement Claim within ten
(10) days, then the Parties shall jointly control the defense of any such
Infringement Claim, and in such event, (i) each Party shall have the right but
not the obligation, at its sole cost and expense, to retain its own counsel to
participate in any such Infringement Claim, and (ii) neither Party may settle
such Infringement Claim without the consent of the other Party; provided,
however, that, notwithstanding the foregoing, in no event shall Pint have any
right to control the defense of, either by itself or jointly, or settle, any
Infringement Claim relating to the Manufacture of the Product.

 

(d)                                 If a Party shall become engaged in or
participate in any suit described in this Section 9.4.1, the other Party shall
cooperate, and shall cause its and its Affiliates’ employees to cooperate, with
such Party in all reasonable respects in connection therewith.

 

9.4.2                     Prosecution of Infringers.

 

(a)                                 Notice.  If either Party (i) receives notice
of any patent nullity actions, any declaratory judgment actions or any alleged
or threatened infringement of patents or patent applications or misappropriation
of intellectual property comprising the Onconova Patents, Onconova Inventions,
Onconova Know-How, Pint Patents, Pint Inventions or Pint Know-How or (ii) learns
that a Third Party is infringing or allegedly infringing any Patent within the
Onconova Patents or the Pint Patents, or if any Third Party claims that any such
Patent is invalid or unenforceable, in each case, with respect to the Field in
the Territory, it will promptly notify the other Party thereof, including
providing evidence of infringement or the claim of invalidity or
unenforceability reasonably available to such Party.  The Parties will cooperate
and use reasonable efforts to stop such alleged infringement or to address such
claim without litigation.

 

(b)                                 Enforcement of Onconova Patents and Pint
Patents.

 

(i)                                    Pint will have the first right (but not
the obligation) to take the appropriate steps to enforce or defend any Patent
within the Pint Patents against infringement

 

--------------------------------------------------------------------------------


 

by a Third Party in the Field in the Territory.  Pint may take steps including
the initiation, prosecution and control of any suit, action, proceeding or other
legal action by counsel of its own choice.  Pint shall bear the costs of such
enforcement.  Notwithstanding the foregoing, Onconova will have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.

 

(ii)                                If, pursuant to Section 9.4.2(b)(i), Pint
fails to take the appropriate steps to enforce or defend any Patent within the
Pint Patents that have not been assigned pursuant to Section 9.1.1 but that
relate to the Product within one hundred eighty (180) days of the date one Party
has provided notice to the other Party pursuant to Section 9.4.2(a) of such
infringement or claim, then Onconova will have the right (but not the
obligation), at its own expense, to bring any such suit, action or proceeding by
counsel of its own choice and Pint will have the right, at its own expense, to
be represented in any such action by counsel of its own choice.

 

(iii)                            Onconova will have the first right (but not the
obligation) to take the appropriate steps to enforce any Onconova Patent against
infringement by a Third Party in the Field in the Territory, including the
initiation, prosecution and control of any suit, proceeding or other legal
action by counsel of its own choice.  Each of Onconova and Pint will bear the
costs of such enforcement equally.  Notwithstanding the foregoing, Pint will
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.

 

(iv)                             If, pursuant to Section 9.4.2(b) Onconova fails
to take the appropriate steps to enforce any Onconova Patent in the Territory
within one hundred eighty (180) days of the date one Party has provided notice
to the other Party pursuant to Section 9.4.2(a) of such infringement or claim,
then Pint will have the right (but not the obligation), at its own expense, to
bring any such suit, action or proceeding in the Territory by counsel of its own
choice, and Onconova will have the right, at its own expense, to be represented
in any such action by counsel of its own choice; provided, however, that
notwithstanding the foregoing, in no event shall Pint have any right to bring
any such suit, action or proceeding with respect to any matter involving the
Manufacture of the Product.

 

(c)                                  Cooperation; Damages.

 

(i)                                    If one Party brings any suit, action or
proceeding under Section 9.4.2(b), the other Party agrees to be joined as party
plaintiff if necessary to prosecute the suit, action or proceeding and to give
the first Party reasonable authority to file and prosecute the suit, action or
proceeding; provided, however, that neither Party will be required to transfer
any right, title or interest in or to any property to the other Party or any
other party to confer standing on a Party hereunder.

 

(ii)                                The Party not pursuing the suit, action or
proceeding hereunder will provide reasonable assistance to the other Party,
subject to the other Party’s reimbursement of any out-of-pocket expenses
incurred by the non-enforcing or defending Party in providing such assistance.

 

--------------------------------------------------------------------------------


 

(iii)                            Pint shall not settle any claim, suit or action
that it brought under Section 9.4.2 involving Onconova Patents without the prior
written consent of Onconova in its sole discretion.

 

(iv)                             Any settlements, damages or other monetary
awards (a “Recovery”) recovered pursuant to a suit, action or proceeding brought
pursuant to Section 9.4.2(b) will be allocated first to the costs and expenses
of the Party taking such action, and second, to the costs and expenses (if any)
of the other Party, with any remaining amounts (if any) to be allocated as
follows: (i) if Pint is the enforcing Party, to the extent that such Recovery is
a payment for lost sales of the Product in the Field in the Territory, any such
Recovery shall be payable eighty percent (80%) to Pint and twenty percent (20%)
to Onconova, and all other Recoveries shall be payable ninety percent (90%) to
Onconova and ten percent (10%) to Pint, and (ii) if Onconova is the enforcing
Party, to the extent that such Recovery is a payment for lost sales of the
Product in the Field in the Territory, all Recoveries shall be payable fifty
percent (50%) to Onconova and fifty percent (50%) to Pint and all other
Recoveries shall be payable ninety percent (90%) to Onconova and ten percent
(10%) to Pint.

 

(d)                                 Infringement of Onconova Patents Outside of
the Territory or Outside the Field.  For clarity, with respect to any and all
infringement of any Onconova Patent anywhere outside of the Territory or outside
the Field, Onconova (or its designee) shall have the sole and exclusive right to
bring an appropriate suit or other action against any Person engaged in such
infringement of any such Onconova Patents, in its sole discretion and Pint shall
have no rights with respect thereto.

 

9.5                               Patent Term Extensions.  Onconova and Pint
shall cooperate in good faith in gaining Patent Term Extensions wherever
applicable to the Onconova Patents and Pint Patents in the Territory.  However,
Onconova shall have the sole discretion in determining for which Onconova
Patent(s) to seek Patent Term Extensions for any particular compound, protein,
composition, article, product, process or use.

 

9.6                               Patent Marking.  Pint shall mark the Product
marketed and sold by Pint (or its Affiliate or distributor) hereunder with
appropriate patent numbers or indicia at Onconova’s request.

 

9.7                               Consequences of Patent Challenge.  Onconova
will be permitted to terminate this Agreement upon written notice to Pint,
effective upon receipt, if Pint or any of its Affiliates, directly or
indirectly, (i) initiate or request an interference or opposition proceeding
with respect to any Onconova Patent, (ii) make, file or maintain any claim,
demand, lawsuit or cause of action to challenge the validity or enforceability
of any Onconova Patent, or (iii) oppose any extension of, or the grant of a
supplementary protection certificate with respect to, any Onconova Patent.

 

ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1                        Mutual Representations and Warranties.  Each Party
hereby represents and warrants (as applicable) to the other Party, as of the
Effective Date, that:

 

--------------------------------------------------------------------------------


 

10.1.1              Corporate Existence and Power.  It is a company or
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is incorporated, and has full corporate
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as
contemplated in this Agreement, including the right to grant the licenses
granted by it hereunder.

 

10.1.2              Authority and Binding Agreement.  (i) It has the corporate
power and authority and the legal right to enter into this Agreement and perform
its obligations hereunder, (ii) it has taken all necessary corporate action on
its part required to authorize the execution and delivery of this Agreement and
the performance of its obligations hereunder, and (iii) this Agreement has been
duly executed and delivered on behalf of such Party, and constitutes a legal,
valid, and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.

 

10.1.3              No Conflicts.  The execution, delivery and performance of
this Agreement by it does not violate any Laws of any Governmental Authority
having jurisdiction over it.

 

10.1.4              All Consents and Approvals Obtained.  Except with respect to
Regulatory Approvals for the Development, Manufacturing or Commercialization of
the Product or as otherwise described in this Agreement, (i) all necessary
consents, approvals and authorizations of, and (ii) all notices to, and filings
by such Party with, all Governmental Authorities and other persons or entities
required to be obtained or provided by such Party as of the Effective Date in
connection with the execution, delivery and performance of this Agreement have
been obtained and provided, except for those approvals, if any, not required at
the time of execution of this Agreement.

 

10.2                        Additional Representations and Warranties of
Onconova.  Onconova hereby represents and warrants to Pint, as of the Effective
Date, that:

 

10.2.1              Onconova has not filed and to Onconova’s knowledge no other
third party has filed any Marketing Authorization Applications with a
Governmental Authority in the Territory for the sale of the Product in the Field
in the Territory;

 

10.2.2              Neither Onconova nor its Affiliates, nor, to Onconova’s
knowledge, its subcontractors, has received any notice in writing or otherwise
has knowledge of any facts which have led Onconova to believe that any of
Onconova’s Regulatory Filings relating to the Product are not currently in good
standing with the FDA;

 

10.2.3              Neither Onconova nor, to the knowledge of Onconova, its
subcontractors, has received written notice of any proceedings pending before or
threatened by any Regulatory Authority with respect to the Product or any
facility where the Product is Manufactured;

 

10.2.4              To the knowledge of Onconova, no claim or demand of any
Person has been asserted in writing to Onconova that challenges the rights of
Onconova to use or license any of the Onconova Technology in the Territory;

 

--------------------------------------------------------------------------------


 

10.2.5              Schedule 1.33 sets forth all of the Patents Controlled by
Onconova as of the Effective Date that relate to Compound and/or Product and
Onconova Controls all of the patents and patent applications listed on Schedule
1.33; and

 

10.2.6              There are no claims, judgments or settlements against or
owed by Onconova, nor any pending reissue, reexamination, interference,
opposition or similar proceedings, with respect to the Onconova Patent Rights or
Onconova Know-How, and Onconova has not received written notice as of the
Effective Date of any threatened claims or litigation or any reissue,
reexamination, interference, opposition or similar proceedings seeking to
invalidate or otherwise challenge the Onconova Patent Rights or Onconova
Know-How.

 

10.2.7              all issued Patents within the Onconova Patent Rights are in
full force and effect, and, to Onconova’s knowledge, exist and are not invalid
or unenforceable, in whole or in part;

 

10.2.8              it has the full right, power and authority to grant the
licenses granted hereunder;

 

10.2.9              it (and its Affiliates) has not prior to the Effective Date
(i) assigned, transferred, conveyed or otherwise encumbered its right, title and
interest in Onconova Patent Rights or Onconova Know-How in the Field in the
Territory, or (ii) otherwise granted any rights to any Third Parties that would
conflict with the rights granted to Pint hereunder;

 

10.2.10       to Onconova’s knowledge, it is the sole and exclusive owner of the
Onconova Patent Rights and Onconova Know-How, all of which are free and clear of
any liens, charges and encumbrances, and no other person, corporate or other
private entity, or governmental entity or subdivision thereof, has or shall have
any claim of ownership whatsoever with respect to same;

 

10.2.11       to Onconova’s knowledge, the exercise of the license granted to
Pint under the Onconova Patent Rights and Onconova Know-How, for the Development
and Commercialization of Product in the form being Developed outside of the
Territory by Onconova as of the Effective Date will not interfere with or
infringe any intellectual property rights owned or possessed by any Third Party;

 

10.2.12       there are no claims, judgments or settlements against or owed by
Onconova (or any of its Affiliates) relating to the Onconova Patent Rights and
Onconova Know-How and no pending or, to Onconova’s knowledge, threatened claims
or litigation relating to the Onconova Patent Rights and Onconova Know-How;

 

10.2.13       Onconova has disclosed or otherwise made available to Pint all
reasonably relevant and material information in Onconova’s possession regarding
(i) the Compounds and/or Products and/or (ii) the Onconova Patent Rights
licensed under this Agreement, including (a) any licenses and material
agreements related to the Onconova Patent Rights, Onconova Know-How, Compound
and/or Product in the Field in the Territory and (b) safety or efficacy
information related to the Compound and/or Products;

 

--------------------------------------------------------------------------------


 

10.2.14       neither it nor any of its Affiliates has received any written
notification from a Third Party that the research, development, manufacture,
use, sale or import of Compound or Product in the form being Developed outside
of the Territory by Onconova as of the Effective Date infringes or
misappropriates the Patent Rights or know-how owned or controlled by such Third
Party, and Onconova has no knowledge that a Third Party has any basis for any
such claim;

 

10.2.15       Onconova has complied with all existing country-specific laws and
regulations involving inventor remuneration associated with the Onconova Patent
Rights;

 

10.2.16       Onconova has disclosed or otherwise made available to Pint all
material correspondences to/from any Regulatory Authority in Onconova’s
possession, in each case related to the Compound or Products, to the extent such
correspondence is relevant to the potential commercial, scientific or strategic
value or attractiveness of the Compound or Products;

 

10.2.17       Onconova has obtained all necessary consents, approvals and
authorizations of all governmental authorities and other Persons required to be
obtained by it as of the Effective Date, as applicable, in connection with the
execution, delivery and performance of this Agreement;

 

10.2.18       To Onconova’s knowledge, all research and development (including
non-clinical studies and clinical trials) related to the Compound and/or
Products prior to the Effective Date has been conducted in accordance with all
Applicable Laws;

 

10.2.19       except for the Temple License Agreements, there are no agreements
(including any licenses), written or oral, granting any licenses or other rights
to (or from) Onconova (or any of its Affiliates) relating to the Compound or
Products or the Onconova Know-How or Onconova Patent Rights in the Territory;

 

10.2.20       with respect to each Temple License Agreement, (i) it is in full
force and effect; (ii) neither Onconova nor any of its Affiliates is in breach
thereof; (iii) neither Onconova nor any of its Affiliates has received any
notice of breach or notice of threatened breach thereof; and (iv) neither
Onconova nor any of its Affiliates has received any notice from Temple of intent
to reduce the scope of the field thereof or render any of the licenses
thereunder non-exclusive, and no event, act or omission has occurred which could
give rise to the right of Temple to reduce the scope of the field thereof or
render any of the licenses thereunder non-exclusive; and

 

10.2.21       to Onconova’s knowledge, all information and data provided by or
on behalf of Onconova to Pint on or before the Effective Date in contemplation
of this Agreement was and is true and accurate and complete in all material
respects, and to Onconova’s knowledge, Onconova has not disclosed, failed to
disclose, or cause to be disclosed, any information or data that would
reasonably be expected to cause the information and data that has been disclosed
to be misleading in any material respect.

 

10.3                        Additional Representations and Warranties of Pint. 
Pint hereby represents and warrants to Onconova, as of the Effective Date, that:

 

--------------------------------------------------------------------------------


 

10.3.1              Pint is solvent and has the ability to pay and perform all
of its obligations as and when such obligations become due, including payment
obligations and other obligations under this Agreement;

 

10.4                        Mutual Covenants.  Each Party hereby covenants to
the other Party that:

 

10.4.1              All employees of such Party or its Affiliates or Third Party
subcontractors working under this Agreement will be under appropriate
confidentiality provisions at least as protective as those contained in this
Agreement and, to the extent permitted under Law, have agreed to a present
assignment of all right, title and interest in and to their inventions and
discoveries, whether or not patentable, to such Party as the sole owner thereof;

 

10.4.2              To its knowledge, such Party will not (i) employ or use, nor
hire or use any contractor or consultant that employs or uses, any individual or
entity, including a clinical investigator, institution or institutional review
board, debarred or disqualified by the FDA (or subject to a similar sanction by
any Regulatory Authority outside the United States) or (ii) employ any
individual who or entity that is the subject of an FDA debarment investigation
or proceeding (or similar proceeding by any Regulatory Authority outside the
United States), in each of subclauses (i) and (ii) in the conduct of its
activities under this Agreement; and

 

10.4.3              Neither Party nor any of its Affiliates shall, during the
Term, grant any right or license to any Third Party relating to any of the
intellectual property rights it owns or Controls which would conflict with any
of the rights or licenses granted to the other Party hereunder; and such Party
and its Affiliates shall perform its activities pursuant to this Agreement in
compliance (and shall ensure compliance by any of its subcontractors) in all
material respects with all Laws including GLPs, GMPs and GCPs as applicable and
with respect to the Development, Manufacturing and Commercialization activities
contemplated hereunder.

 

10.5                        Disclaimer.  Pint understands that the Product is
the subject of ongoing clinical research and development and that Onconova
cannot ensure the safety or usefulness of the Product or that the Product will
receive Regulatory Approvals.  In addition, Onconova makes no warranties except
as set forth in this Article 10 concerning the Onconova Technology or otherwise.

 

10.6                        No Other Representations or Warranties.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. 
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

 

--------------------------------------------------------------------------------


 

ARTICLE 11
INDEMNIFICATION

 

11.1                        Indemnification by Onconova.  Onconova hereby agrees
to indemnify, defend and hold Pint, its Affiliates, and their respective
directors, officers, agents and employees harmless from and against any and all
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) arising in connection
with any and all charges, complaints, actions, suits, proceedings, hearings,
investigations, claims, demands, judgments, orders, decrees, stipulations or
injunctions by a Third Party (each, a “Third Party Claim”) resulting or
otherwise arising from (i) any breach by Onconova of any of its representations,
warranties, covenants or obligations pursuant to this Agreement, (ii) the
negligence or willful misconduct by Onconova or its Affiliates or their
respective officers, directors, employees, agents, consultants or sublicensees
in performing any obligations under this Agreement, or (iii) any matter related
to the Development, handling, storage, use, packaging and labeling, or
Commercialization of the Product outside the Territory (including, for clarity,
any product liability Losses resulting therefrom) by Onconova or its Affiliates
or their respective officers, directors, employees, agents, consultants or
sublicensees; in each case, except to the extent that such Losses are subject to
indemnification by Pint pursuant to Section 11.2.

 

11.2                        Indemnification by Pint.  Pint hereby agrees to
indemnify, defend and hold Onconova, its Affiliates, and their respective
directors, agents and employees harmless from and against any and all Losses
arising in connection with any and all Third Party Claims resulting or otherwise
arising from (i) any breach by Pint of any of its representations, warranties,
covenants or obligations pursuant to this Agreement, (ii) the negligence or
willful misconduct by Pint or its Affiliates or their respective officers,
directors, employees, agents, consultants or sublicensees in performing any
obligations under this Agreement, or (iii) any matter related to the
Development, handling, storage, use, packaging and labeling, or
Commercialization of the Product hereunder (including, for clarity, any product
liability Losses resulting therefrom) by Pint or its Affiliates or their
respective officers, directors, employees, agents, consultants or sublicensees;
in each case, except to the extent that such Losses are subject to
indemnification by Onconova pursuant to Section 11.1.

 

11.3                        Indemnification Procedures.

 

11.3.1              Notice of Claim.  All indemnification claims in respect of
any indemnitee seeking indemnity under Section 11.1 or 11.2, as applicable
(collectively, the “Indemnitees” and each, an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”).  The Indemnified Party
will give the indemnifying Party (the “Indemnifying Party”) prompt written
notice (an “Indemnification Claim Notice”) of any Losses and any legal
proceeding initiated by a Third Party against the Indemnified Party as to which
the Indemnified Party intends to make a request for indemnification under
Section 11.1 or 11.2, as applicable, but in no event will the Indemnifying Party
be liable for any Losses that result from any delay in providing such notice
which materially prejudices the defense of such proceeding.  Each
Indemnification Claim Notice shall contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time).  Together with the Indemnification Claim Notice,
the Indemnified Party will furnish promptly to

 

--------------------------------------------------------------------------------


 

the Indemnifying Party copies of all notices and documents (including court
papers) received by any Indemnitee in connection with the Third Party Claim.

 

11.3.2              Control of Defense.  At its option, the Indemnifying Party
may assume the defense of any Third Party Claim subject to indemnification as
provided for in Section 11.1 or 11.2, as applicable, by giving written notice to
the Indemnified Party within thirty (30) days after the Indemnifying Party’s
receipt of an Indemnification Claim Notice.  Upon assuming the defense of a
Third Party Claim, the Indemnifying Party may appoint as lead counsel in the
defense of the Third Party Claim any legal counsel it selects, and such
Indemnifying Party shall thereafter continue to defend such Third Party Claim in
good faith.  Should the Indemnifying Party assume the defense of a Third Party
Claim (and continue to defend such Third Party Claim in good faith), the
Indemnifying Party will not be liable to the Indemnified Party or any other
Indemnitee for any legal expenses subsequently incurred by such Indemnified
Party or other Indemnitee in connection with the analysis, defense or settlement
of the Third Party Claim, unless the Indemnifying Party has failed to assume the
defense and employ counsel in accordance with this Section 11.3.

 

11.3.3              Right to Participate in Defense.  Without limiting
Section 11.3.2, any Indemnitee will be entitled to participate in the defense of
a Third Party Claim for which it has sought indemnification hereunder and to
employ counsel of its choice for such purpose; provided, however, that such
employment will be at the Indemnitee’s own expense unless (i) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (ii) the Indemnifying Party has failed to assume the defense (or continue to
defend such Third Party Claim in good faith) and employ counsel in accordance
with this Section 11.3, in which case the Indemnified Party will be allowed to
control the defense.

 

11.3.4              Settlement.  With respect to any Losses relating solely to
the payment of money damages in connection with a Third Party Claim and that
will not result in the Indemnitee becoming subject to injunctive or other relief
or otherwise adversely affect the business of the Indemnitee in any manner, and
as to which the Indemnifying Party will have acknowledged in writing the
obligation to indemnify the Indemnitee hereunder, the Indemnifying Party will
have the sole right to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, on such terms as the Indemnifying
Party, in its reasonable discretion, will deem appropriate (provided, however,
that such terms shall include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto), and will transfer to
the Indemnified Party all amounts which said Indemnified Party will be liable to
pay prior to the time of the entry of judgment.  With respect to all other
Losses in connection with Third Party Claims, where the Indemnifying Party has
assumed the defense of the Third Party Claim in accordance with Section 11.3.2,
the Indemnifying Party will have authority to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, provided
it obtains the prior written consent of the Indemnified Party (which consent
will be at the Indemnified Party’s reasonable discretion).  The Indemnifying
Party that has assumed the defense of (and continues to defend) the Third Party
Claim in accordance with Section 11.3.2 will not be liable for any settlement or
other disposition of a Loss by an Indemnitee that is reached without the written
consent of such Indemnifying Party.  No Indemnitee will admit any liability with
respect to, or settle, compromise or discharge, any Third Party Claim without
first

 

--------------------------------------------------------------------------------


 

offering to the Indemnifying Party the opportunity to assume the defense of the
Third Party Claim in accordance with Section 11.3.2.

 

11.3.5              Cooperation.  If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party will, and will cause each
other Indemnitee to, cooperate in the defense or prosecution thereof and will
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection with such Third Party Claim.  Such
cooperation will include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party will reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses incurred in
connection with such cooperation.

 

11.4                        Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT TO THE
EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A
CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 11. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY
UNDER SECTION 11.1 OR 11.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12.

 

11.5                        Insurance.  Each Party shall procure and maintain
insurance, including product liability insurance, adequate to cover its
obligations hereunder and which is consistent with normal business practices of
prudent companies similarly situated at all times during which the Product is
being clinically tested in human subjects or commercially distributed or sold by
such Party pursuant to this Agreement.  Each Party shall provide the other Party
with written evidence of such insurance upon request.  Each Party shall provide
the other Party with written notice at least thirty (30) days prior to the
cancellation, nonrenewal or material change in such insurance or self-insurance
which materially adversely affects the rights of the other Party hereunder.

 

ARTICLE 12
CONFIDENTIALITY

 

12.1                        Confidential Information.  As used in this
Agreement, the term “Confidential Information” means all information, whether it
be written or oral, including all production schedules, lines of products,
volumes of business, processes, new product developments, product designs,
formulae, technical information, laboratory data, clinical data, patent
information, know-how, trade secrets, financial and strategic information,
marketing and promotional information and data, and other material relating to
any products, projects or processes of one Party (the “Disclosing Party”) that
is provided to, or otherwise obtained by, the other Party (the

 

--------------------------------------------------------------------------------


 

“Receiving Party”) in connection with this Agreement (including information
exchanged prior to the date hereof in connection with the transactions set forth
in this Agreement, including any information disclosed by either Party pursuant
to that certain Confidential Disclosure Agreement between the Parties dated
March 24, 2017). Notwithstanding the foregoing sentence, Confidential
Information shall not include any information or materials that:

 

(a)                                 were already known to the Receiving Party
(other than under an obligation of confidentiality), at the time of disclosure
by the Disclosing Party, to the extent such Receiving Party has documentary
evidence to that effect;

 

(b)                                 were generally available to the public or
otherwise part of the public domain at the time of disclosure thereof to the
Receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after disclosure or development thereof, as
the case may be, and other than through any act or omission of a Party in breach
of such Party’s confidentiality obligations under this Agreement;

 

(d)                                 were disclosed to a Party, other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or

 

(e)                                  were independently discovered or developed
by or on behalf of the Receiving Party without the use of the Confidential
Information belonging to the other Party, to the extent such Receiving Party has
documentary evidence to that effect.

 

12.2                        Confidentiality Obligations.  Each of Pint and
Onconova shall keep all Confidential Information received from or on behalf of
the other Party with the same degree of care with which it maintains the
confidentiality of its own Confidential Information, but in all cases no less
than a reasonable degree of care.  Neither Party shall use such Confidential
Information for any purpose other than in performance of this Agreement or
disclose the same to any other Person other than to such of its  and its
Affiliates’ directors, managers, employees, independent contractors, agents or
consultants who have a need to know such Confidential Information to implement
the terms of this Agreement or enforce its rights under this Agreement;
provided, however, that a Receiving Party shall advise any of its and its
Affiliates’ directors, managers, employees, independent contractors, agents or
consultants who receives such Confidential Information of the confidential
nature thereof and of the obligations contained in this Agreement relating
thereto, and the Receiving Party shall ensure (including, in the case of a Third
Party, by means of a written agreement with such Third Party having terms at
least as protective as those contained in this Article 12) that all such
directors, managers, employees, independent contractors, agents or consultants
comply with such obligations.  Upon termination of this Agreement, the Receiving
Party shall return or destroy all documents, tapes or other media containing
Confidential Information of the Disclosing Party that remain in the possession
of the Receiving Party or its directors, managers, employees, independent
contractors, agents or consultants, except that the Receiving Party may keep one
copy of the Confidential Information in the legal department files of the
Receiving Party, solely for archival purposes.  Such archival copy shall be
deemed to be the property of the Disclosing Party, and shall continue to be
subject

 

--------------------------------------------------------------------------------


 

to the provisions of this Article 12.  It is understood that receipt of
Confidential Information under this Agreement will not limit the Receiving Party
from assigning its employees to any particular job or task in any way it may
choose, subject to the terms and conditions of this Agreement.

 

12.3                        Permitted Disclosure and Use.  Notwithstanding
Section 12.2, (i) either Party may disclose Confidential Information belonging
to the other Party only to the extent such disclosure is reasonably necessary
to: (a) comply with or enforce any of the provisions of this Agreement; and
(b) comply with applicable Law; (ii) either Party may disclose Confidential
Information belonging to the other Party related to a Product only to the extent
such disclosure is reasonably necessary to obtain or maintain regulatory
approval of a Product, as applicable, to the extent such disclosure is made to a
Governmental Authority; and (iii) each Party may disclose Development Data
(A) as reasonably necessary for filing or prosecuting Patents as permitted by
this Agreement, or (B) to actual and potential licensees employees, consultants
and sublicensees bound by a written agreement with such Party having terms at
least as protective as those contained in this Article 12.  If a Party deems it
necessary to disclose Confidential Information of the other Party pursuant to
this Section 12.3, such Party shall give reasonable advance written notice of
such disclosure to the other Party to permit such other Party sufficient
opportunity to object to such disclosure or to take measures to ensure
confidential treatment of such information, including seeking a protective order
or other appropriate remedy.

 

12.4                        Notification.  The Receiving Party shall notify the
Disclosing Party promptly upon discovery of any unauthorized use or disclosure
of the Disclosing Party’s Confidential Information, and will cooperate with the
Disclosing Party in any reasonably requested fashion to assist the Disclosing
Party to regain possession of such Confidential Information and to prevent its
further unauthorized use or disclosure.

 

12.5                        Publicity; Filing of this Agreement.  The press
release to be issued in connection with the transactions is set forth on
Schedule 12.5.  Except as otherwise provided in this Section 12.5, each Party
shall maintain the confidentiality of all provisions of this Agreement, and
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, neither Party nor its respective Affiliates shall make
any press release or other public announcement of or otherwise disclose the
provisions of this Agreement to any Third Party, except for: (i) disclosure to
those of its directors, officers, employees, accountants, attorneys,
underwriters, lenders and other financing sources, advisors and agents whose
duties reasonably require them to have access to this Agreement, provided that
such directors, officers, employees, accountants, attorneys, underwriters,
lenders and other financing sources, advisors and agents are required to
maintain the confidentiality of this Agreement, (ii) disclosures required by
Nasdaq regulation or any listing agreement with a national securities exchange,
in which case the disclosing Party shall provide the nondisclosing Party with at
least forty eight (48) hours’ notice unless otherwise not practicable, but in
any event no later than the time the disclosure required by such Nasdaq
regulation or listing agreement is made, (iii) disclosures as may be required by
Law, in which case the disclosing Party shall provide the nondisclosing Party
with prompt advance notice of such disclosure and cooperate with the
nondisclosing Party to seek a protective order or other appropriate remedy,
including a request for confidential treatment in the case of a filing with the
Securities and Exchange Commission, (iv) the report on Form 8-K, which may be
filed by Onconova or an Affiliate of Onconova setting forth the press

 

--------------------------------------------------------------------------------


 

release referred to above, and/or this Agreement in redacted form,
(v) disclosures that are consistent with or complementary to those described in
clause (iv) but which do not contain any Confidential Information of the other
Party; and (vi) other disclosures for which consent has previously been given. 
A Party may publicly disclose without regard to the preceding requirements of
this Section 12.5 any information that was previously publicly disclosed
pursuant to this Section 12.5.

 

12.6                        Publication.  Pint shall submit copies of each
proposed academic, scientific, medical and other publication or presentation
that contains or refers to the Onconova Patents, Onconova Know-How or otherwise
relates to the Product or any research or Development Activities under this
Agreement to Onconova for review and comment at least thirty (30) days prior to
submission for publication or other disclosure.  At Onconova’s request, Pint
shall remove, redact or otherwise modify the proposed publication or
presentation to remove any Confidential Information of Onconova.  Upon request
by Onconova in writing, Pint will grant Onconova an additional period of time,
not to exceed an additional ninety (90) days, in order to allow patent
applications to be filed to protect the potential patentability of any data,
information or material described therein.  In addition, in the event that the
document includes data, information or material generated by Onconova’s
scientists, and professional standards for authorship would be consistent with
including Onconova’s scientists as co-authors of the document, the names of such
scientists will be included as co-authors.

 

12.7                        Use of Names.  Except as otherwise set forth in this
Agreement, neither Party shall use the name of the other Party in relation to
this transaction in any public announcement, press release or other public
document without the written consent of such other Party, which consent shall
not be unreasonably withheld; provided, however, that subject to Section 12.5,
either Party may use the name of the other Party in any document filed with any
regulatory agency or Governmental Authority, including the FDA, CFDA and the
Securities and Exchange Commission.

 

12.8                        Survival.  The obligations and prohibitions
contained in this Article 12 as they apply to Confidential Information shall
survive the expiration or termination of this Agreement for a period of seven
(7) years.

 

ARTICLE 13
TERM AND TERMINATION

 

13.1                        Term.  This Agreement shall become effective on the
Effective Date and, unless earlier terminated pursuant to this Article 13, shall
remain in effect until the expiration of all royalty payment obligations under
this Agreement (the “Term”).

 

13.2                        Termination for Breach.  Either Party may, without
prejudice to any other remedies available to it at law or in equity, terminate
this Agreement in the event that the other Party shall have materially breached
or defaulted in the performance of any of its obligations.  The non-terminating
Party shall have thirty (30) days (ten (10) days in the event of non-payment)
after written notice thereof was provided to the non-terminating Party by the
terminating Party to remedy such default.  Any such termination shall become
effective at the end of such thirty (30)-day period (ten (10)-day period for
non-payment) unless the non-terminating Party has cured any

 

--------------------------------------------------------------------------------


 

such breach or default prior to the expiration of such thirty (30)-day period
(ten (10)-day period for non-payment).

 

13.3                        Termination as a Result of Bankruptcy.  Each Party
shall have the right to terminate this Agreement upon written notice as a result
of the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided that such
termination shall be effective only if such proceeding is not dismissed within
ninety (90) days after the filing thereof.

 

13.4                        Termination for Convenience by Pint.  Pint may
terminate this Agreement in whole (but not in part) at any time upon forty-five
(45) days’ prior written notice to Onconova.

 

ARTICLE 14
EFFECTS OF TERMINATION

 

14.1                        Termination by Onconova.  Without limiting any other
legal or equitable remedies that a Party may have, if this Agreement is
terminated by Onconova pursuant to  Section 13.2 or 13.3  or by Pint pursuant to
Section 13.4, then the following provisions shall apply.

 

14.1.1              Termination of Licenses.  All rights and licenses granted to
Pint hereunder shall immediately terminate and be of no further force and effect
and Pint shall cease Developing and Commercializing the Product (except as
otherwise set forth in Section 14.1.4).

 

14.1.2              Assignments.  Pint will promptly, in each case within sixty
(60) days after receipt of Onconova’s request, at Onconova’s reasonable expense:

 

(a)                                 assign to Onconova all of Pint’s right,
title and interest in and to any agreements (or portions thereof) between Pint
and Third Parties that relate to the Development or Commercialization of the
Product in any country for which such termination is effective;

 

(b)                                 assign and does hereby to Onconova all of
Pint’s right, title and interest in and to any (i) promotional materials and
(ii) copyrights and trademarks, any registrations and design patents for the
foregoing and any internet domain name registrations for such trademarks and
slogans, all to the extent solely related to the Product in any country for
which such termination is effective; provided, however, in the event Onconova
exercises such right to have assigned such promotional materials, Pint shall
grant, and hereby does grant, a royalty-free right and license to any
housemarks, trademarks, names and logos of Pint (not otherwise transferred
pursuant to this clause (b)) contained therein for a period of eighteen (18)
months in order use such promotional materials in connection with the
Commercialization of the Product;

 

(c)                                  assign to Onconova, the management and
continued performance of any clinical trials for the Product ongoing hereunder
as of the effective date of such termination in any country for which such
termination is effective;

 

--------------------------------------------------------------------------------


 

(d)                                 transfer and assign and does hereby transfer
and assign to Onconova all of, if any, Pint’s right, title and interest in and
to any and all regulatory filings, Regulatory Approvals and other Regulatory
Materials for the Product in any country for which such termination is
effective;

 

(e)                                  transfer and assign and does hereby
transfer and assign to Onconova all of Pint’s right, title and interest in and
to any and all Commercialization Data Controlled by Pint for the Product in any
country for which such termination is effective;

 

(f)                                   provide copies of any other books,
records, documents and instruments Controlled by Pint to the extent related to
the Product;

 

(g)                                 grant, and hereby does grant to Onconova and
its Affiliates, and Onconova and its Affiliates will automatically have, an
exclusive, fully paid-up license, with the right to grant sublicenses through
multiple tiers, under any and all intellectual property rights (including any
applicable trademarks) Controlled by Pint and its Affiliates and sublicensees
covering or relating to Product or its manufacture or use in any formulation, to
make, have made, use, offer to sell, sell, import and otherwise exploit Product
in the Territory;

 

provided, however, that to the extent that any agreement or other asset
described in this Section 14.1.2 is not assignable by Pint, then such agreement
or other asset will not be assigned, and upon the request of Onconova, Pint will
take such steps as may be necessary to allow Onconova to obtain and to enjoy the
benefits of such agreement or other asset, without additional payment therefor,
in the form of a license or other right to the extent Pint has the right and
ability to do so.  For purposes of clarity, Onconova shall have the right to
request that Pint take any or all of the foregoing actions in whole or in part,
or with respect to all or any portion of the assets set forth in the foregoing
provisions.

 

14.1.3              Disclosure and Delivery.  Pint will promptly transfer to
Onconova copies of any physical embodiment of any Pint Know-How, to the extent
then used in connection with the Development or Commercialization of the
Product; such transfer shall be effected by the delivery of documents, to the
extent such Pint Know-How is embodied in documents, and to the extent that Pint
Know-How is not fully embodied in documents, Pint shall make its employees and
agents who have knowledge of such Pint Know-How in addition to that embodied in
documents available to Onconova for interviews, demonstrations and training to
effect such transfer in a manner sufficient to enable Onconova to practice such
Pint Know-How.  At Onconova’s request and expense, Pint shall cooperate with
Onconova (and/or its designees) to provide reasonable assistance to the extent
necessary or reasonably useful to allow Onconova to continue to Develop and/or
Commercialize Product, either itself or through one or more Third Parties, in
the Territory.

 

14.1.4              Disposition of Inventory.  Onconova shall have the option,
exercisable within thirty (30) days following the effective date of such
termination, to purchase any inventory of the Product affected by such
termination at the price for which such Product was sold to Pint by Onconova
hereunder.  Onconova may exercise such option by written notice to Pint during
such thirty (30)-day period; provided, however in the event Onconova exercises
such right to purchase such inventory, Pint shall grant, and hereby does grant,
a royalty-free right and

 

--------------------------------------------------------------------------------


 

license to any housemarks, trademarks, names and logos of Pint contained therein
for a period of eighteen (18) months in order to sell such inventory.  Upon such
exercise, the Parties will establish mutually agreeable payment and delivery
terms for the sale of such inventory.  If Onconova does not exercise such option
during such thirty (30)-day period, or if Onconova provides Pint with written
notice of its intention not to exercise such option, then Pint and its
Affiliates will be entitled, during the period ending on the last day of the
eighteenth (18th) full month following the effective date of such termination,
to sell any inventory of Product affected by such termination that remains on
hand as of the effective date of the termination, so long as Pint pays to
Onconova the royalties and other amounts payable hereunder (including
milestones) applicable to said subsequent sales, with respect to sales in the
Territory, as applicable, in accordance with the terms and conditions set forth
in this Agreement.

 

14.1.5              Disposition of Commercialization-Related Materials.  Pint
will promptly deliver to Onconova in electronic, sortable form (i) a list
identifying all wholesalers and other distributors involved in the
Commercialization of the Product in the Territory as well as any customer lists
related to the Commercialization of the Product in the Territory and (ii) all
promotional materials as well as any items bearing the Product trademark and/or
any trademarks or housemarks otherwise associated with the Product or Onconova.

 

14.2                        Termination by Pint.  Without limiting any other
legal or equitable remedies that Pint may have, if this Agreement is terminated
by Pint in accordance with Section 13.3 or if this Agreement is terminated by
Pint in accordance with Section 13.2 and Onconova is the breaching Party, then
all rights and licenses granted by one Party to the other hereunder shall
immediately terminate and be of no further force and effect, and Pint shall
cease Developing and Commercializing all Products.

 

14.3                        Pint Alternative to Termination for Onconova
Breach.  In any instance in which Pint would have the right to terminate this
Agreement pursuant to Section 13.2 for an uncured Onconova breach, Pint in the
alternative and at its sole discretion may elect to not terminate this Agreement
but instead terminate the license grants to Onconova under Section 2.2,
terminate the JSC, and, if Onconova’s uncured breach is failure by Onconova to
supply Compound or Product pursuant to the Supply Agreement, terminate its
obligation under Article 7 to purchase Product exclusively from Onconova.

 

14.4                        Bankruptcy Code.  If this Agreement is terminated by
Pint pursuant to Section 13.3 due to Onconova’s bankruptcy, all licenses and
rights granted under or pursuant to this Agreement to Pint shall be considered
to be, for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Code”), licenses of rights to “intellectual property” as defined in the Code. 
The Parties agree that Pint, as an exclusive licensee of certain rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Code.

 

14.5                        Expiration of the Royalty Term.  On a
country-by-country basis, upon the expiration of the Royalty Term for each
country within the Territory, the license set forth in Section 2.1 shall become
a fully paid-up, perpetual license.

 

14.6                        Accrued Rights.  Termination or expiration of this
Agreement for any reason will be without prejudice to any rights that will have
accrued to the benefit of a Party prior to the

 

--------------------------------------------------------------------------------


 

effective date of such termination.  Such termination will not relieve a Party
from obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

 

14.7                        Survival.  Notwithstanding anything to the contrary
contained herein, all provisions, which by their nature would be reasonably
expected to survive expiration of termination of this Agreement, shall so
survive, including: Articles 1, 8 (but only with respect to payments due related
to the Research and Development Payment, sales made or milestones achieved prior
to termination, as well as Sections 8.7, 8.10 and 8.11), 11, 12, 14, 15 and 16
and Sections 2.1 (solely to the extent the license set forth therein has become
fully paid-up and perpetual pursuant to Section 14.5), 2.2.2, 2.4.2 (solely with
respect to the license granted to Onconova pursuant to Section 2.2.2), 4.5,
5.3(a) (solely to the extent the license grant to Pint under Section 2.1 has
become fully paid-up and perpetual pursuant to Section 14.5), 5.3(b), and 9.1. 
Except as set forth in this Article 14 or otherwise expressly set forth herein,
upon termination or expiration of this Agreement all other rights and
obligations of the Parties shall cease.

 

ARTICLE 15
DISPUTE RESOLUTION

 

15.1                        Disputes.  The Parties recognize that, from time to
time during the Term, disputes may arise as to certain matters which relate to
either Party’s rights and/or obligations hereunder.  It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation.  To accomplish this objective, the Parties agree to follow
the procedures set forth in this Article 15 to resolve any controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement (other than a dispute addressed in Section 3.4).

 

15.2                        Executive Officers.  With respect to all disputes
arising between the Parties and not from the JSC, including any alleged failure
to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, if the Parties are unable to
resolve such dispute within thirty (30) days after such dispute is first
identified by either Party in writing to the other, the Parties shall refer such
dispute to the Executive Officers of each Party for attempted resolution by
good-faith negotiations within thirty (30) days after such notice is received.

 

15.3                        Venue.  If the Executive Officers are not able to
resolve such dispute referred to them under Section 15.2 within such thirty
(30)-day period, then the Parties shall have right to pursue any legal or
equitable remedy available to it under Law; provided that any litigation arising
under this Agreement shall be brought in a state or federal court located in the
State of Delaware.  Each Party hereby agrees to the exclusive jurisdiction of
such forum and waives any objections as to the personal jurisdiction or venue of
such forum. Notwithstanding anything herein to the contrary, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any patent rights covering the manufacture, use or sale of any
Product or of any trademark rights relating to any Product shall be submitted to
a court of competent jurisdiction in the Territory in which such patent or
trademark rights were granted or arose.

 

--------------------------------------------------------------------------------


 

15.4                        Injunctive Relief.  Nothing herein may prevent
either Party from seeking a preliminary injunction or temporary restraining
order so as to prevent any Confidential Information from being disclosed in
violation of this Agreement.

 

ARTICLE 16
MISCELLANEOUS

 

16.1                        Entire Agreement; Amendment.  This Agreement and the
Securities Purchase Agreement, including the Schedules hereto, sets forth the
complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto with respect to the subject matter hereof and supersedes, as
of the Effective Date, all prior agreements and understandings between the
Parties with respect to the subject matter hereof, including the Confidential
Disclosure Agreement between the Parties dated March 24, 2017 (which shall
remain effective prior to the Effective Date).  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized representative of each Party.

 

16.2                        Force Majeure.  A Party shall be excused from the
performance of its obligations under this Agreement to the extent that such
performance is prevented by force majeure and the nonperforming Party promptly
provides notice of the prevention to the other Party.  Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party makes reasonable efforts to remove the condition.  For
purposes of this Agreement, force majeure shall include conditions beyond the
control of the Parties, including an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe.  Notwithstanding the foregoing, a Party
shall not be excused from making payments owed hereunder because of force
majeure affecting such Party.

 

16.3                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 16.3, and shall be deemed to have been
given for all purposes (i) when delivered, if hand-delivered or sent by
facsimile on a business day, (ii) on the next business day if sent by a
reputable international overnight courier service, or (iii) five (5) business
days after mailing, if mailed by first-class certified or registered airmail,
postage prepaid, return receipt requested.  Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below:

 

If to Onconova:

Onconova Therapeutics, Inc.

 

375 Pheasant Run

 

Newton, Pennsylvania 18940

 

Attn: Chief Executive Officer

 

Fax:  267-759-3681

If to Pint:

Pint Pharma GmbH

 

--------------------------------------------------------------------------------


 

Wipplingerstrasse 34 Top 112 — 119

Vienna (Austria)

Attention: CEO

Email: david.munoz@pint-pharma.com

With a copy to: Legal Counsel

Email: legal@pint-pharma.com

 

16.4                        No Strict Construction; Interpretation.  This
Agreement has been prepared jointly and shall not be strictly construed against
either Party.  Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.  The headings of each Article and Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.

 

16.5                        Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that either Party may make such an assignment
without the other Party’s consent to (i) Affiliates and (ii) a successor to
substantially all of the business of such Party to which this Agreement relates,
whether in a merger, sale of stock, sale of assets or other transaction.  Any
permitted assignment shall be binding on the successors of the assigning Party. 
Any assignment or attempted assignment by either Party in violation of the terms
of this Section 16.5 shall be null, void and of no legal effect.

 

16.6                        Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to perform all such other
acts, as may be necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

 

16.7                        Severability.  If any one or more of the provisions
of this Agreement are held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, such provision
or provisions shall be considered severed from this Agreement and shall not
serve to invalidate any remaining provisions hereof.  The Parties shall make a
good-faith effort to replace any invalid or unenforceable provision with a valid
and enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

16.8                        No Waiver.  Any delay in enforcing a Party’s rights
under this Agreement or any waiver as to a particular default or other matter
shall not constitute a waiver of such Party’s rights to the future enforcement
of its rights under this Agreement, except with respect to an express written
and signed waiver relating to a particular matter for a particular period of
time.

 

16.9                        Independent Contractors.  Each Party shall act
solely as an independent contractor, and nothing in this Agreement shall be
construed to give either Party the power or authority to act for, bind, or
commit the other Party in any way.  Nothing herein shall be construed to create
the relationship of partners, principal and agent, or joint-venture partners
between the Parties.

 

16.10                 English Language; Governing Law.  This Agreement was
prepared in the English language, which language shall govern the interpretation
of, and any dispute regarding,

 

--------------------------------------------------------------------------------


 

the terms of this Agreement.  This Agreement and all disputes arising out of or
related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of Delaware, without giving effect to any
choice of law principles that would require the application of the laws of a
different country.

 

16.11                 Counterparts.  This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

 

PINT PHARMA INTERNATIONAL SA

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

By:

/s/ David Munoz

 

By:

/s/ Ramesh Kumar

Name:

David Munoz

 

Name:

Ramesh Kumar

Title:

CEO

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE  1.33

 

Onconova Patent

 

Composition Of Matter

 

WO2003072062, filed February 28, 2003 (US Provisional 60/360,697, filed
February28, 2002)

 

Amino-Substituted (E)-2,6-Dialkoxystyryl 4-substituted-benzylsulfones for
Treating Proliferative Disorders (1910)

 

 

 

 

 

 

 

Reddy, Reddy & Bell

 

 

 

 

 

 

 

 

 

Granted in MX (CoM)  Expiration Date of February 27, 2023

 

 

Rigosertib Non-aqueous Formulation

 

US Serial No. 15/688,320, filed April 13, 2017. Filed in PCT, US, AR, BO, PY,
UY & TW

 

Formulations with Enhanced Stability and Bioavailability for Administration of
(E)-2,6-Dialkoxystyryl 4-Substituted Benzylsulfones

 

 

 

 

 

 

 

Maniar

 

 

 

 

 

 

 

 

 

Pending

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.5

 

[g86321km11i001.gif]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(a)

 

The following Required Documents are to be provided by Onconova to Pint for use
by Pint in obtaining Regulatory Approvals, including Marketing Authorizations,
for Product.

 

All Required Documents will be delivered in the then-existing form in Onconova’s
possession.  All modifications that Pint determines is appropriate for obtaining
Regulatory Approval, including Marketing Authorization, for Product in each
country within the Territory, including translations and modifications for
country-specific requirements, shall be Pint’s responsibility at Pint’s expense.

 

1                                         The FDA dossier covering Onconova’s
New Drug Application as used to obtain Marketing Authorization for Product in
the United States (the “FDA Dossier”), appropriately certified by Onconova,
including any supporting and related materials or correspondence in Onconova’s
possession, which Pint reasonably determines may be necessary or useful in
obtaining any Regulatory Approval for Product in the Territory.

 

1.1                               Pint will cooperate with Onconova to maintain
the confidentiality of sensitive sections of the FDA Dossier but Onconova will
not withhold from any Regulatory Authority in the Territory any portion of the
FDA Dossier, including restricted portions, that Pint determines are required to
achieve Marketing Authorization for a Product from such Regulatory Authority. 
Pint will need to obtain all CMC Data, including but not limited to Confidential
Information of Onconova, relating to the composition, formulae, manufacturing or
testing methods for the Product as contained in the FDA Approval, or in any
certificate of analysis or certificate of manufacture relating to Product.

 

2                                         A “Certificate of a Pharmaceutical
Product —  Approved Drug Product,” to be obtained by Onconova from the FDA’s
Center for Drug Evaluation and Research.   A separate Certificate will be
required for each country in the Territory. Unless otherwise determined by Pint,
such Certificate for Brazil will not be required until requested by Brazil’s
Regulatory Authority (ANVISA).

 

3                                         Appropriate evidence of cGMP
compliance, as received by Onconova from the FDA (assuming manufacturing is done
in US) or Onconova’s manufacturer, and the most recent Establishment Inspection
Report, if provided to Onconova by its manufacturer.

 

4                                         New Pharmaceutical Product (New Drug)
Letters:  separate letters from Onconova to the appropriate regulatory official
in each country in the Territory as to the studies carried out in respect of
Product to ensure safety and to support the intended use of Product, that such
studies have been finalized and that any revision to the Risk Management Plan
submitted to the FDA and the documents associated with the results obtained by
pharmacovigilance programs with respect to Product shall be made available to
the country’s Regulatory Authority through Pint or its Affiliates or legal
representatives.

 

--------------------------------------------------------------------------------


 

5                                         Additional Documents, if Requested. 
Any additional documents in Onconova’s possession or readily producible by
Onconova that Pint reasonably determines are required by any Regulatory
Authority in any country in the Territory, (with Onconova having reasonable
time, not to exceed 30 days from notice from Pint that such documents are
required, to provide such additional documents).  Examples might include:

 

5.1                               Product Cover Letter.  A product cover letter,
prepared by the appropriate officer at Onconova for delivery to the requesting
Regulatory Authority, providing information available to Onconova and required
to register Product in the requesting country (an example of such a letter will
be provided to Onconova).

 

5.2                               Technical Responsibility for the Dossier
Letter.  A letter prepared by the appropriate officer at Onconova certifying to
the requesting Regulatory Authority that all the technical information in the
attached dossier has been reviewed and fulfils the regulatory and quality
requirements as stipulated by US FDA.

 

6                                         Powers of Attorney from Onconova to
Pint (and its designated Affiliates) authorizing Pint to obtain Marketing
Authorization for Product, to register, market and distribute Product and to use
the licensed patents and trademarks, directed to each country in the Territory,
and each to the extent required by the applicable Regulatory Authority in order
for Pint or its designated Affiliate to obtain Marketing Authorization for
Product.  One Power of Attorney will be required for each country.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

SAFETY DATA EXCHANGE AGREEMENT

 

Between

 

Product Owner   (hereinafter “COMPANY “)

 

And

 

Pint- Pharma Gesellschaft m.b.H, Wipplingerstraße 34 Top 112 A-1010 Vienna,
AUSTRIA (hereinafter referred to as “PINT”)

 

This is a safety data exchange agreement by and between COMPANY and PINT on
behalf of PINT’s affilites due to a framework agreement for Licency and
Suppy/Distribution dated DDMMMYYYY COMPANY and PINT may be referred to herein
individually as a “Party” or collectively as the “Parties.”

 

WHEREAS

 

COMPANY is the YYY of the PRODUCT and has granted the rights to PINT to
authorise and/or and distribute the PRODUCT in XXXXXX, (hereinafter referred to
as “The TERRITORIES”).

 

PINT is the MAH and Distribution partner for the product(s) listed in Appendix
1.

 

This agreement sets out the safety data exchange procedures agreed upon between
COMPANY and PINT, in order to guarantee that all safety data concerning the
PRODUCT are handled and, reported to the relevant Regulatory Authorities in the
TERRITORIES and European Authorities/EMA in accordance with applicable laws and
regulations.

 

It applies in its integrity to all affiliates and/or sub-licensed partners of
COMPANY and/or consultancy companies appointed by PINT.

 

Any amendment or modification to this Agreement will only be made in writing and
will only be valid when signed by both parties. The only exceptions to this
rule are changes to Appendix 2 (Contact Persons), which shall be valid
immediately after a written notification is acknowledged.

 

Definitions and abbreviations related to this agreement are reported in the
glossary (Appendix 4).

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1

RESPONSIBILITIES

8

2

PHARMACOVIGILANCE SYSTEM

8

3

SAFETY-RELATED TERMINOLOGY

9

4

PHARMACOVIGILANCE ACTIVITIES

9

4.1

General considerations

9

4.2

Assessment of individual case reports (ICSRs)

9

4.3

Reporting Responsibilities

10

5

SAFETY DATA EXCHANGE

10

5.1

Clinical Studies

10

5.2

Post-Marketing

11

5.2.1

General Considerations

11

5.2.2

Timelines

11

5.2.3

Case Transmission Compliance Monitoring

12

5.2.4

Non-Valid cases

12

5.2.5

Follow-up

13

5.2.6

Literature searches

13

5.2.7

Pregnancy and breastfeeding

13

5.2.8

Overdose, abuse, misuse, lack of efficacy, off-label use, medication error,
occupational exposure

14

5.2.9

Reports from non-Health Care Professionals

14

5.2.10

Reports from internet and digital media

15

5.2.11

Reporting via Pharmaceutical Representatives

15

5.2.12

Product Complaints

15

5.2.13

Acknowledgement of receipt

15

5.2.14

Reconciliation

16

5.2.15

Medical Enquiries

16

5.2.16

Claims for compensation/Civil actions

16

5.3

Aggregate Reports

16

5.4

Signal detection

17

5.5

Risk Management Plan

17

5.6

Regulatory Authority Actions

18

5.7

Regulatory Authority Enquiries

18

5.8

SmPC changes related to safety information

19

6

CONTRACTS WITH THIRD PARTIES

19

7

RECORD MANAGEMENT

19

7.1

Record Keeping

19

7.2

Record Retention

20

8

QUALITY SYSTEM

20

8.1

Pharmacovigilance Audits

20

8.2

Training

20

8.3

SOPs

21

8.4

Archiving

21

 

--------------------------------------------------------------------------------


 

9

INSPECTIONS BY REGULATORY AUTHORITIES

21

10

CHANGES IN THE REGULATORY ENVIRONMENT

22

11

DATA PRIVACY

22

12

CONFIDENTIALITY

22

13

BREACH

23

14

TERM AND TERMINATION

23

15

ENTIRE AGREEMENT

23

16

GOVERNING LAW /JURISDICTION

23

17

SIGNATURE PAGE

24

APPENDIX 1

PRODUCTS COVERED BY THIS SDEA

 

APPENDIX 2

CONTACT PERSONS

 

APPENDIX 3

CIOMS FORM

 

APPENDIX 4

GLOSSARY

 

 

1                             RESPONSIBILITIES

 

Should PINT become aware of any relevant safety-related information regarding
the PRODUCT it will promptly forward this information to COMPANY.

 

Contact details are provided in Appendix 2. Each party shall be responsible for
keeping the contact details up-to-date and for the timely notification of any
changes to the other party.

 

2                             PHARMACOVIGILANCE SYSTEM

 

COMPANY is responsible for setting up a global system, which ensures that all
safety-related information concerning the PRODUCT is properly collected,
evaluated and communicated in accordance with applicable laws and regulations
duly described.

 

Further on COMPANY is responsible for having the service of a QPPV who is
appointed to the national competent authority by COMPANY or PINT if required by
local law and regulations.

 

In its function as the MAH PINT is responsible for setting up a local system,
which ensures that all safety-related information concerning the PRODUCT is
properly collected, evaluated and communicated in accordance with applicable
local laws and regulations duly described.

 

--------------------------------------------------------------------------------


 

Further on PINT if required by local law and regulations is responsible for
having the service of local Pharmacovigilance reposible person who is appointed
to the national competent authority by PINT if applicable.

 

3                             SAFETY-RELATED TERMINOLOGY

 

Both parties are responsible to use the most current version of the Medicinal
Dictionary for Regulatory Activities (MedDRA) in the performance of its
obligations under this agreement and to keep MedDRA version updated. New
versions should be implemented within two months of release. The number of the
MedDRA version used to code report data should be included in all reports.

 

4                             PHARMACOVIGILANCE ACTIVITIES

 

4.1                     General considerations

 

PINT will maintain in place a mechanism and, if relevant, appropriate
contractual arrangements, to ensure that all suspected adverse drug reactions
(ADRs) it receives regarding the PRODUCT in the TERRITORIES, are adequately
captured, documented and transmitted to COMPANY as per the procedures described
in this agreement.

 

PINT will adequately document through its internal procedures the collection,
investigation, handling, transmission and archiving of suspected ADRs concerning
the PRODUCT.

 

Each party is responsible for keeping current with local regulations in its
Territories and with EMA provisions. Each party is responsible for promptly
notifying the other party in case of regulatory changes having an impact on the
terms of this agreement, or pertaining to the PRODUCT.

 

4.2                     Assessment of individual case reports (ICSRs)

 

PINT will document any medical assessment of a case report received from the
reporter and provide it to COMPANY. PINT as the MAH and distribution partner in
the TERRITORIES will be responsible for the first assessment of all cases
originating in the TERRITORIES, in terms of MedDRA coding, seriousness,
relatedness, and expectedness.

 

COMPANY in its function as the licensor and responsible for the global safety of
the product and will supplement all ICSR received by PINT with its own medical
assessment.

 

--------------------------------------------------------------------------------


 

Both parties agree that all spontaneous reports notified by healthcare
professionals, patients or consumers are considered suspected adverse reactions,
even if the relationship is unknown or unstated, unless the reporter
specifically states that the events are unrelated or that a causal relationship
with the PRODUCT can be excluded.

 

4.3                     Reporting Responsibilities

 

As MAH PINT in accordance with local applicable laws and regulations, is
responsible for the submission of individual case safety reports (ICSRs) and
other safety relevant information to the Regulatory Authorities in the
TERRITORIES within local legal timelines and will provide COMPANY with proof of
submission within 24h after submission.

 

As the MAH will be responsible for writing and submitting PSURs and safety
related information regarding the PRODUCT in the TERRITITORY, COMPANY will
provide available PSURS or other required reports and support PINT in satisfying
specific local submission requirements.

 

If required by local laws or regulations, PINT will notify the Regulatory
Authority in the TERRITORIES of the arrangements of this agreement at the time
of signature or when any change to it has been signed. If so, a copy of the
notification to the Regulatory Authority will be provided to COMPANY.

 

5                             SAFETY DATA EXCHANGE

 

5.1                     Clinical Studies

 

This agreement does not include any provisions for the conduct of clinical
trials within the scope of European directive 2001/20/EC and Regulation EU No
536/2014.

 

Should the Parties agree to conduct any clinical studies or otherwise to
generate additional clinical data or to perform any analyses of additional
clinical data, the terms of this agreement will be supplemented for accordingly.

 

--------------------------------------------------------------------------------


 

5.2                     Post-Marketing

 

5.2.1                     General Considerations

 

PINT will forward to COMPANY any suspected ADRs concerning the PRODUCT,
occurring in the TERRITORIES.

 

Any exchange of information under this agreement will be performed between the
persons identified in Appendix 2.

 

PINT agrees to respond promptly to requests made by the COMPANY for further
information regarding any Adverse Reactions.

 

5.2.2                     Timelines

 

Responsibilities of PINT

 

All ADR reports which PINT becomes aware of, associated with the marketed
PRODUCT and occurring in the TERRITORIES, will be transmitted to COMPANY within
2  (two) working days but not later than 3 calendar days from Day zero on a
CIOMS I form, in English (Appendix 3).

 

Responsibilities of COMPANY

 

All ADR reports received from PINT will be supplemented with a medical
assessment and re-transmitted within 10 calendar days after receipt.

 

COMPANY in its function as the licensor retains the right to upgrade any
non-serious AE to serious.

 

In summary, the timelines for ADR exchange between the Parties are as follows:

 

Report

 

Timeline

 

Format

 

Method of
exchange

From PINT to COMPANY

 

 

 

 

 

 

ADR

 

2 working (but not later than 3 calendar days)

 

CIOMS I in English

 

e-mail

 

--------------------------------------------------------------------------------


 

Report

 

Timeline

 

Format

 

Method of
exchange

From COMPANY to PINT

 

 

 

 

 

 

ADR

 

10 calendar days

 

CIOMS I in English

 

e-mail

 

COMPANY agrees to provide to PINT the information, reports and details relating
to any Adverse Reactions and complaints which COMPANY receives in regard to
sales outside the TERRITORIES insofar as they are relevant to PINT (in
accordance with the EU directive).

 

COMPANY agrees to report to PINT within 7 calendar days, about any kind of
accumulation of at least 5 unusual (such as “Unexpected adverse event” or
“Unlisted adverse event” or) ADRs (including non-serious) or 5 cases of
inefficacy that were received by COMPANY following to changes in the Product
formulation.

 

5.2.3                     Case Transmission Compliance Monitoring

 

PINT will be responsible for the documented monitoring of compliance with regard
to timely ICSR transmission to COMPANY. For any non-compliance the relevant
reasons should be tracked and PINT should provide COMPANY with the following
information:

 

·                  Brief description of non-compliance

 

·                  Root cause

 

·                  Description of corrective/preventive action

 

·                  Planned completion date

 

·                  Person responsible for CAPA implementation

 

5.2.4                     Non-Valid cases

 

All reports of suspected adverse reactions should be validated before reporting
them to the Regulatory Authorities to make sure that the minimum criteria for
reporting are included in the reports (see Appendix 4). Only valid ICSRs should
be reported to Regulatory Authorities/EMA.

 

Nonetheless, non-valid cases should be sent to COMPANY by PINT within 8 (eight)
calendar days for use in on-going safety evaluation activities.

 

PINT is expected to exercise due diligence in following up the case to collect
the missing data elements.

 

--------------------------------------------------------------------------------


 

Receipt of missing minimum information: When missing minimum information has
been obtained about a non-valid ICSR, the validated case should be managed as a
Follow-up of the initial non-valid case (see 5.2.5).

 

5.2.5                     Follow-up

 

PINT will follow-up all reports of suspected ADRs originating in its TERRITORIES
missing minimum information (non-valid cases) or important information and/or
upon request by the other party, in order to adequately document each case.

 

On request by COMPANY, PINT will provide COMPANY with all necessary assistance
to obtain additional information on ADR reports.

 

The follow-up information will be managed in accordance with the timelines set
forth in 5.2.2.

 

5.2.6                     Literature searches

 

COMPANY is responsible for searching for case reports and safety information
associated with the PRODUCT in the international scientific literature (PubMED).

 

PINT is responsible for screening the local literature in the TERRITORIES in
order to check for suspected ADRs and safety information useful for the PRODUCT
benefit — risk analysis.

 

PINT will search for suspected ADRs and safety information associated with the
PRODUCT in local journals that are not indexed in international databases. If an
article containing a suspected ADR is found, relevant safety information from an
article has to be reported in English in a CIOMS I form according to the
timelines described in 5.2.2.

 

5.2.7                     Pregnancy and breastfeeding

 

PINT will ensure that mechanisms are in place, so as to ensure that data
relevant to pregnancies and breast feeding are properly collected, investigated
and reported.

 

Reports, whether or not associated with an ADR, where the embryo or foetus may
have been exposed to the PRODUCT (either through maternal exposure or
transmission of a medicinal product via semen following paternal exposure)
should be reported according to the timelines described in 5.2.2.

 

--------------------------------------------------------------------------------


 

Any information of breast-fed infants exposed to the PRODUCT (with or without
the occurance of an ADR) will be sent to COMPANY by PINT, according to the
timelines described in 5.2.2.

 

PINT will monitor pregnancy cases, providing COMPANY with follow-up information
regarding the Pregnancy outcome. In particular, a follow-up will be requested by
PINT within 30 days after the expected date of childbirth. Pregnancy outcome
should be forwarded to COMPANY within 2 working days but not later than 3
calendar days of knowledge. When two cases concern respectively mother and
child, the appropriate cross-references should be made in each case.

 

5.2.8                     Overdose, abuse, misuse, lack of efficacy, off-label
use, medication error, occupational exposure

 

Reports of overdose, abuse, misuse, lack of efficacy, off-label use, medication
error and occupational exposure will be reported as follows:

 

·                  if associated with an ADR, the report will be exchanged
according to the timelines described in 5.2.2

 

·                  if not associated with an ADR the report will be exchanged
according to the timelines described in 5.2.2

 

5.2.9                     Reports from non-Health Care Professionals

 

PINT will send COMPANY reports received from non-health care professionals
according to the timelines set forth in 5.2.2 and 5.2.4.

 

PINT will ensure reasonable attempts to get all reports received from non-Health
Care Professionals confirmed by a medically-qualified person.

 

If a consumer provides medical documentations (e.g. laboratory or other test
data) supporting the occurrence of the suspected adverse reaction, or indicating
that an identifiable healthcare professional suspects a reasonable possibility
of causal relationship between a medicinal product and the reported adverse
event, the spontaneous report is considered as confirmed by a healthcare
professional.

 

--------------------------------------------------------------------------------


 

5.2.10              Reports from internet and digital media

 

PINT should regularly screen internet or digital media under their respective
management or responsibility, for potential reports of suspected adverse
reactions.  Any identified ADR should be exchanged based on the timelines
described in 5.2.2.  and 5.2.4.

 

5.2.11              Reporting via Pharmaceutical Representatives

 

PINT is responsible for ensuring that pharmaceutical representatives promoting
the PRODUCT receive adequate training with regard to the collection and
transmission of ADR reports.

 

Should a pharmaceutical representative become aware of a suspected ADR during a
visit, he/she should contact immediately the PV responsible person at PINT with
relevant information.

 

PINT should have a process is place to ensure that the Pharmaceutical
Representatives are aware of and have access to the last approved SmPC of the
PRODUCT. In case of safety variations with a significant impact on the safety of
patients, Pharmaceutical Representatives should be promptly informed in order to
communicate information regarding these safety variations to Health Care
Professionals during the course of visits, highlighting new safety information
as necessary.

 

5.2.12              Product Complaints

 

According to the timelines set forth in 5.2.2 PINT will send to COMPANY
suspected adverse reactions associated with:

 

·                  any PRODUCT complaint

 

·                  a suspected or confirmed falsified medicinal product

 

5.2.13              Acknowledgement of receipt

 

For each exchange of case reports, COMPANY will notify the sending party by
email, of the receipt of the email message or fax.

 

If PINT does not receive an acknowledgement within 2 (two) working days, it must
investigate the reason and resend the report or agree further action with the
other party.

 

--------------------------------------------------------------------------------


 

5.2.14              Reconciliation

 

In the first week of each month, PINT will provide COMPANY with a list of all
suspected ADRs associated with the PRODUCT, occurred in the TERRITORIES by email
or fax if required.

 

If no cases associated with the PRODUCT have occurred in the TERRITORIES, PINT
will send a notification informing COMPANY that no local cases have been
received if required.

 

5.2.15              Medical Enquiries

 

Medical enquiries received by PINT should be evaluated for whether they contain
any ADRs and, if so, the suspected ADRs should be transmitted to COMPANY in
accordance with the format and the time lines set forth in 5.2.2.

 

For medical enquiries from the TERRITORIES which cannot be handled locally, it
will be the responsibility of COMPANY in providing the answers.

 

The response will be provided by COMPANY to PINT as soon as possible, depending
on the complexity of the answer. PINT will then be responsible for forwarding
such an answer to the inquirer.

 

5.2.16              Claims for compensation/Civil actions

 

Claims for compensation/Civil actions received by PINT should be evaluated for
whether they contain any ADRs and, if so, the suspected ADRs should be reported
to COMPANY in accordance with the format and the timelines set forth in 5.2.2.

 

5.3                     Aggregate Reports

 

PINT will support COMPANY by providing the relevant information for the
preparation of PSURs and other pharmacovigilance documentation. COMPANY will
prepare the Periodic Safety Update Reports (PSURs) for the PRODUCT, according to
the relevant periodicity. For PRODUCT Renewals, COMPANY will prepare the
“Addendum to the Clinical overview”.

 

After DLP and upon request by COMPANY, PINT will provide COMPANY with all the
information needed to complete the concerned reports (sales data, last updated
SmPC and any relevant Regulatory information associated with the PRODUCT) for
the PRODUCT in the TERRITORIES

 

--------------------------------------------------------------------------------


 

during a specified period, in time for preparation and submission to Regulatory
Authorities, but no later than 20 calendar days from the DLP or from COMPANY’s
request, whichever is earlier.

 

Upon a specific request issued by the Regulatory Authorities in the TERRITORIES
for the preparation of additional reports, PINT will forward the request to
COMPANY as soon as possible, but no later than 5 (five) calendar days from
notification.

 

COMPANY will prepare and provide the requested documentation assumed that the
deadline for the response is acceptable. Timeframes should be agreed in writing
between the Parties.

 

PINT, in accordance with local applicable laws and regulations, is responsible
for the submission of Periodic Safety Update Reports/MA Renewals and additional
reports on the PRODUCT in the TERRITORIES and provide to COMPANY the proof of
submission within 24h after submission.

 

5.4                     Signal detection

 

COMPANY will be responsible for the global signal detection and risk/benefit
assessment for the PRODUCT by reviewing the worldwide safety information of the
PRODUCT obtained from any source and by analysing the impact of a detected
potential safety signal on the established safety profile of the PRODUCT.
COMPANY agrees to report to PINT within 7 calendar days, about any kind of
safety signal, this specifically includes but not limited to any deviation of
the ADRs frequency of the product (comparing the frequency of the specific ADR
as it is mentioned in the company SPC to the actual accumulation of the ADR
frequency as it is recorded in the company safety data base).

 

5.5                     Risk Management Plan

 

COMPANY is responsible for the preparation and updating (routine and
safety-related updates) of the Risk Management Plan for the PRODUCT, if
required.

 

After DLP and upon request by COMPANY, PINT will provide COMPANY with all the
information needed to complete the report for the PRODUCT in the TERRITORIES
during a specified period, in time for its preparation and submission to
Regulatory Authorities, not later than 15 (fifteen) calendar days from COMPANY’s
request.

 

--------------------------------------------------------------------------------


 

5.6                     Regulatory Authority Actions

 

Each party will promptly inform the other party of any proposed/requested action
issued by Regulatory Authorities that might affect the risk/benefit balance of
the PRODUCT, within 2 (two) working days of receipt of such information.

 

Particularly, but not only, with regard to:

 

·                  marketing authorisation withdrawal or suspension for safety
reasons

 

·                  failure to obtain marketing authorisation renewal

 

·                  clinical trial suspension/withdrawal for safety reasons

 

·                  dosage/formulation modification for safety reasons

 

·                  changes in target population or indications for safety
reasons

 

·                  changes to the safety section of the SmPC or local labelling

 

COMPANY agrees to report to PINT within 7 calendar days, about any safety
(present or potential) prohibitions, restrictions or warnings that were set or
published by any of “Recognized Health Authorities” regarding the Product, its
marketing or its usage specifications.

 

COMPANY agrees to report to PINT within 7 calendar days, about any ADR related
announcements or publication made by COMPANY or by Health Authority that was
made within the borders of “Recognized Health Authorities” and was addressed to
the medical staff or to the general public regarding the Product, its marketing
or its usage specifications.

 

COMPANY agrees to report to PINT about any change in the formulation of the
Product, including formulation change of type II, and formulation change not of
type II. Within this report COMPANY also agrees to provide information regarding
the nature of the formulation change and any possible safety consequences that
this change may have on the target population of the Product. This section will
not be construed as modifying the provisions of the Main agreement with regard
to formulation changes.

 

5.7                     Regulatory Authority Enquiries

 

PINT will immediately inform COMPANY of any enquiries received from the
Regulatory Authority in the TERRITORIES within 2 (two) working days. COMPANY
will assist PINT ,

 

--------------------------------------------------------------------------------


 

if necessary, in preparing the answer and PINT will forward this information to
its Regulatory Authority within the required deadline and will provide COMPANY
with proof of submission.

 

5.8                     SmPC changes related to safety information

 

·                  Initiated by COMPANY or by any regulatory authority outside
the TERRITORIES

 

COMPANY will notify PINT of any changes to the Summary of Product
Characteristics (SmPC) initiated by COMPANY or by any regulatory authority
outside the TERRITORIES.

 

PINT will implement the SmPC change in the TERRITORIES.

 

·                  Requested by Regulatory Authority in  PINT ‘s TERRITORIES

 

PINT will notify COMPANY within one (1) calendar week of any regulatory
requirement in the TERRITORIES resulting in a change of the SmPC of the PRODUCT.

 

Upon request by PINT,COMPANY will provide its support in implementing the
Regulatory Authority’s request and/or in initiating other actions as identified
by PINT

 

6                             CONTRACTS with Third Parties

 

PINT will notify COMPANY of any new or updated PV contracts with third parties.

 

7                             RECORD MANAGEMENT

 

7.1                     Record Keeping

 

Each party will collect, prepare and maintain complete, updated, accurate,
organised and legible documentation in a manner acceptable for submission to or
review by Regulatory Authorities and in full compliance with this agreement.
Applicable data protection laws will be followed by each party.

 

--------------------------------------------------------------------------------


 

7.2                     Record Retention

 

PINT will retain original safety documentation for the time of the life cycle of
the drug and additionally ten years.

 

The whole documentation will be retained in a secure area reasonably protected
from fire, theft and accidental destruction.

 

PINT will make the whole documentation available upon request to COMPANY for
review, copying and audit/inspection at all times provided reasonably advanced
notice is given.

 

8                             QUALITY SYSTEM

 

8.1                     Pharmacovigilance Audits

 

PINT will permit COMPANY and its QPPV or an independent auditor appointed by
COMPANY to have access to its records. Audits will be announced at least two
months in advance and will be conducted during ordinary business hours. The
independent auditor will set up an appropriate confidentiality agreement with
PINT.

 

PINT will keep accurate records with sufficient detail to enable COMPANY its
designee to monitor compliance with this agreement.

 

8.2                     Training

 

PINT will be responsible that all individuals involved in the performance of
pharmacovigilance activities concerning the PRODUCT are properly trained with
regard to pharmacovigilance tasks, and on the procedures covered by this
agreement, to ensure that provisions of this agreement are met.

 

Adequate training should also be considered for those staff members to whom no
specific pharmacovigilance tasks and responsibilities have been assigned but
whose activities may have an impact on the pharmacovigilance system or the
conduct of pharmacovigilance activities.

 

There should be a process in place within PINT to document training activities
(training plan, records and materials), to verify that training results in the
appropriate levels of understanding and conduct of pharmacovigilance activities
for the assigned tasks and responsibilities and to identify unmet training
needs.

 

--------------------------------------------------------------------------------


 

8.3                     SOPs

 

Both parties will ensure to have Procedures System in place covering all the
Pharmacovigilance processes covered in this agreement.

 

8.4                     Archiving

 

Each party will ensure that Pharmacovigilance related documentation (electronic
and/or hardcopy versions) is maintained and protected from conditions that could
cause its accidental damage and loss. A process should be in place to ensure the
appropriate archiving, maintenance, retention, retrieval of documents, whether
in paper or electronic format.

 

9                             INSPECTIONS BY REGULATORY AUTHORITIES

 

PINT will notify COMPANY within 2 (two) working days of any announced
pharmacovigilance inspection of its facilities by the Regulatory Authority.

 

COMPANY will provide PINT with all reasonable co-operation in the conduct of
Regulatory Authority’s inspections.

 

PINT shall inform COMPANY in writing of any findings by Regulatory Authorities
(including all deficiencies of the pharmacovigilance system) that may impact
upon the reliability, completeness or reporting of the safety information that
they are obliged to exchange under the terms of this agreement.

 

Both COMPANY and PINT agree to take remedial actions in a timely manner to
correct any deviations or omissions that are under their own responsibilities,
which have been identified by the Regulatory Authority.

 

COMPANY will cooperate in good faith to address any shortcomings so as to ensure
that PINT can fulfil its own pharmacovigilance obligations and requirements
under the terms of this agreement.

 

--------------------------------------------------------------------------------


 

10                      CHANGES IN THE REGULATORY ENVIRONMENT

 

In case of any changes in the regulatory environment insofar as they relate to
Pharmacovigilance obligations (for example any changes in the regulatory status
of the PRODUCT, any additional Pharmacovigilance obligations regarding the
PRODUCT in the TERRITORIES, etc.) COMPANY and PINT will agree in good faith and
in a timely manner on any required modifications to this agreement, so as to
enable COMPANY and/or PINT to comply with all applicable Pharmacovigilance
obligations regarding the PRODUCT.

 

11                      DATA PRIVACY

 

Both COMPANY and PINT will at all times abide by the applicable laws and
regulations aimed at protecting the information related to private individuals
(Privacy Laws) and will take all steps necessary and perform all obligations as
required by applicable Privacy Laws.

 

12                      CONFIDENTIALITY

 

PINT acknowledges that any information supplied to it by COMPANY under this
agreement concerning COMPANY and/or COMPANY’s business partners and/or the
PRODUCT is confidential. PINT undertakes to keep secret any such confidential
information until such information enters the public domain through no fault of
PINT.  PINT will not, without COMPANY’s prior written consent, disclose
confidential information to any third party (other than to extent reasonably
necessary to obtain and/or maintain the Marketing Authorisation of the PRODUCT),
nor use confidential information for any purpose other than the fulfilment of
its obligations under the terms of this agreement.

 

PINT will take all steps necessary to prevent any of the confidential
information disclosed hereunder becoming known to unauthorised third parties and
in particular (but without limitation) will ensure that each of its employees to
whom any such information is disclosed is made aware prior to such disclosure of
the restrictions herein contained and that such employees observe such
restrictions.

 

--------------------------------------------------------------------------------


 

13                      BREACH

 

Upon receipt of a notice of a breach of any provision of this present agreement,
the defaulting party agreement will immediately take all appropriate measure to
ensure the non-recurrence thereof, without prejudice to any of the
non-defaulting parties under the relevant agreement.

 

14                      TERM AND TERMINATION

 

This agreement will enter into force on the date of the last signature hereto
and will remain valid as long as at least one party is under an obligation to
report safety data with regards to the relevant PRODUCT to a relevant Health
Authority or any change is requested by one of the parties.

 

15               ENTIRE AGREEMENT

 

This agreement, the annexes and any other documents and agreements referred to
herein, set forth the entire agreement of the parties with reference to the
safety data exchange procedures, and supersede any prior oral or written
agreement between the parties hereto referred to the mentioned issue.

 

16               GOVERNING LAW /JURISDICTION

 

This agreement will be ruled and interpreted according to the laws of all
disputes arising out of or in connection with this agreement, if not amicably
settled, will be submitted to the Courts of Vienna.

 

--------------------------------------------------------------------------------


 

17               SIGNATURE  PAGE

 

COMPANY

 

Name:

 

 

 

Signature:

 

Place:

Date:

 

 

Name:

 

Title:

 

Signature:

 

Place:

Date:

 

 

PINT

 

 

 

Name: Dr. Stefan Zohmann

 

Title: Qualified Person for Pharmacovigilance

 

 

 

Signature:

 

Place: Vienna

Date:

 

 

Name: Dr. Erich Travniczek

 

Title: Industrial Manager

 

 

 

Signature:

 

Place: Vienna

Date:

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

PRODUCTS COVERED BY THIS SDEA

 

The following PRODUCTS and TERRITORIES are subject to this pharmacovigilance
agreement

 

COMPANY 
function

 

Local XXXX MAH/Licensee

 

Active
ingredient

 

Product

 

Territories

Licensor

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX 2

 

CONTACT PERSONS

 

COMPANY

 

XXXX

QPPV
Dr. Stefan Zohmann
DREHM Pharma GmbH
Hietzinger Hauptstrasse 37/2
1130 Wien, Austria
Phone: +43 1 879 52 45 12
Fax: +43 1 879 52 45 3
Mobile: +43 650 879 6 879
Mobile (24h): +43 650 711 50 97
E-Mail: zohmann@drehm.at

 

 

1st Deputy QPPV
Dr. Alexandra Slawik
DREHM Pharma GmbH
Hietzinger Hauptstrasse 37/2
1130 Wien, Austria
Phone: +43 1 879 52 45 18
Fax: +43 1 879 52 45 3
Mobile: +43 699 132 89 898
E-Mail: slawik@drehm.at

 

 

2nd Deputy QPPV
Dr. Tina Kreiner
DREHM Pharma GmbH
Hietzinger Hauptstrasse 37/2
1130 Wien, Austria
Phone: +43 1 879 52 45 29
Fax: +43 1 879 52 45 3
Mobile: +43 664 52 168 72
E-Mail: kreiner@drehm.at

 

—

Contact details for safety information exchanges:
pv@drehm.at
pv@pint-pharma.com

 

 

 

Each party shall notify the other party in writing of any changes in its safety
contacts.

 

--------------------------------------------------------------------------------


 

APPENDIX  3

 

[g86321km17i001.gif]

 

--------------------------------------------------------------------------------


 

APPENDIX 4

 

GLOSSARY

 

DEFINITIONS

 

The definitions and standards listed below (in accordance with Guideline on good
pharmacovigilance practices, GVP Annex I) should be used to ensure compliance
with regulatory reporting requirements and in communications between the
parties:

 

In particular, for a more immediate reference to the items of this agreement the
most relevant are reported hereinafter.

 

·                      Abuse of a medicinal product

 

Persistent or sporadic, intentional excessive use of medicinal products which is
accompanied by harmful physical or psychological effects [DIR 2001/83/EC Art
1(16)].

 

·                      Adverse event (AE); synonym: Adverse experience

 

Any untoward medical occurrence in a patient or clinical trial subject
administered a medicinal product and which does not necessarily have a causal
relationship with this treatment [Dir 2001/20/EC Art 2(m)].

 

An adverse event can therefore be any unfavourable and unintended sign (e.g. an
abnormal laboratory finding), symptom, or disease temporally associated with the
use of a medicinal product, whether or not considered related to the medicinal
product.

 

·                      Adverse reaction; synonyms: Adverse drug reaction (ADR),
Suspected adverse (drug) reaction, Adverse effect, Undesirable effect

 

An adverse reaction is a response to a medicinal product which is noxious and
unintended. Response in this context means that a causal relationship between a
medicinal product and an adverse event is at least a reasonable possibility.

 

This includes adverse reactions which arise from:

 

·                  the use of a medicinal product within the terms of the
marketing authorisation;

 

·                  the use outside the terms of the marketing authorisation,
including overdose, off-label use, misuse, abuse and medication errors;

 

--------------------------------------------------------------------------------


 

·                  occupational exposure.

 

·                      Causality

 

The definition of an adverse reaction implies at least a reasonable possibility
of a causal relationship between a suspected medicinal product and an adverse
event. An adverse reaction, in contrast to an adverse event, is characterised by
the fact that a causal relationship between a medicinal product and an
occurrence is suspected. For regulatory reporting purposes, if an event is
spontaneously reported, even if the relationship is unknown or unstated, it
meets the definition of an adverse reaction. Therefore all spontaneous reports
notified by healthcare professionals, patients or consumers are considered
suspected adverse reactions, since they convey the suspicions of the primary
sources, unless the reporters specifically state that they believe the events to
be unrelated or that a causal relationship can be excluded.

 

·                      CIOMS form: The internationally recognized standard form
to exchange case report information as established by the Council for
International Organizations of Medical Sciences.

 

·                      Day: In this agreement the expression “day” has to be
intended as “calendar day”, not business day, unless otherwise specified.

 

·                      Day 0 (Day zero): The clock for the reporting of a valid
ICSR starts as soon as the information containing the minimum reporting criteria
has been brought to the attention of the national or regional pharmacovigilance
centre of a competent authority or of any personnel of the marketing
authorisation holder, including medical representatives and contractors. This
date should be considered as day zero. In practice this is the first business
day the receiver becomes aware of the information. For ICSRs described in the
scientific and medical literature, the clock starts (day zero) with awareness of
a publication containing the minimum information for reporting. When additional
significant information is received for a previously reported case, the
reporting time clock starts again for the submission of a follow-up report from
the date of receipt of the relevant follow-up information.

 

·                      Falsified Medicinal Products

 

Any medicinal product with a false representation of:

 

a)                 its identity, including its packaging and labelling, its name
or its composition as regards any of the ingredients including excipients and
the strength of those ingredients;

 

--------------------------------------------------------------------------------


 

b)                 its source, including its manufacturer, its country of
manufacturing, its country of origin or its marketing authorisation holder; or

 

c)                  its history, including the records and documents relating to
the distribution channels used.

 

This definition does not include unintentional quality defects and is without
prejudice to infringements of intellectual property rights.

 

·                      Healthcare Professional (see also non- Healthcare
Professional)

 

a healthcare professional is defined as a medically-qualified person such as a
physician, dentist, pharmacist, nurse, coroner or as otherwise specified by
local regulations

 

·                      Individual case safety report (ICSR); synonym: Adverse
(drug) reaction report

 

Format and content for the reporting of one or several suspected adverse
reactions to a medicinal product that occur in a single patient at a specific
point of time.

 

·                      Marketing Authorisation: An authorization granted by the
relevant regulatory authorities allowing the marketing of the PRODUCT in the
TERRITORIES.

 

·                      Medicinal product

 

A medicinal product is characterised by any substance or combination of
substances,

 

·                      presented as having properties for treating or preventing
disease in human beings; or

 

·                      which may be used in or administered to human beings
either with a view to restoring, correcting or modifying physiological functions
by exerting a pharmacological, immunological or metabolic action, or to making a
medical diagnosis [DIR Art 1].

 

·                      Medically Qualified Person (see Healthcare Professional)

 

·                      Medication error

 

Medication error refers to any unintentional error in the prescribing,
dispensing, or

 

--------------------------------------------------------------------------------


 

administration of a medicinal product while in the control of the healthcare
professional,

 

patient or consumer.

 

·                      Minimum Criteria for reporting

 

·                      One or more identifiable reporter (primary source),
characterised by qualification (e.g. physician, pharmacist, other healthcare
professional, lawyer, consumer or other non-healthcare professional) name,
initials or address. All parties providing case information or approached for
case information should be identifiable, not only the initial reporter.

 

·                      One single identifiable patient characterised by
initials, patient identification number, date of birth, age, age group or
gender. The information should be as complete as possible.

 

·                      One or more suspected substance/medicinal product

 

·                      One or more suspected adverse reaction.

 

·                      Misuse of a medicinal product

 

Situations where the medicinal product is intentionally and inappropriately used
not in accordance with the authorised product information.

 

·                      Non-Healthcare Professional (see also Healthcare
Professional)

 

A consumer is defined as a person who is not a healthcare professional such as a
patient, lawyer, friend, relative of a patient or carer.

 

Medical documentations (e.g. laboratory or other test data) provided by a
consumer that support the occurrence of the suspected adverse reaction, or which
indicate that an identifiable healthcare professional suspects a reasonable
possibility of causal relationship between a medicinal product and the reported
adverse event, are sufficient to consider the spontaneous report as confirmed by
a healthcare professional.

 

·                      Occupational exposure to a medicinal product

 

For the purpose of reporting cases of suspected adverse reactions, an exposure
to a medicinal product as a result of one’s professional or non-professional
occupation.

 

·                      Off-label use

 

Situations where a medicinal product is intentionally used for a medical purpose
not in accordance with the authorised product information.

 

--------------------------------------------------------------------------------


 

·                      Overdose

 

Administration of a quantity of a medicinal product given per administration or
cumulatively which is above the maximum recommended dose according to the
authorised product information. Clinical judgement should always be applied.

 

·                      Primary source

 

The primary source of the information on a suspected adverse reaction(s) is the
person who reports the facts. Several primary sources, such as healthcare
professionals and/or a consumer, may provide information on the same case. In
this situation, all the primary sources’ details, including the qualifications,
should be provided in the case report, with the “Primary source(s)” section
repeated as necessary.

 

·                      Periodic safety update report (PSUR)

 

Format and content for providing an evaluation of the risk-benefit balance of a
medicinal product for submission by the marketing authorisation holder at
defined time points during the post-authorisation phase.

 

·                      Pregnancy Report:

 

A report of pregnancy in a patient or trial subject to whom a Medicinal Product
has been administered or a report of a pregnancy where the father is a patient
or a trial subject to whom a Medicinal Product has been administered.

 

·                      Product:

 

Any substance or combination of substances presented as having properties for
treating or preventing disease in human beings;

 

·                      Product Complaints:

 

Any complaints or reports concerning a potential defect or any other quality
related issue in the manufacture, release or transportation of one or more
batches of the PRODUCT that may represent a safety hazard for the patients to a
batch of the PRODUCT.

 

·                      Periodic Safety Update Report (PSUR):

 

Reports summarizing available safety data for a Medicinal Product which must be
submitted in accordance with applicable laws and regulations.

 

--------------------------------------------------------------------------------


 

·                      Qualified Person for Pharmacovigilance:

 

The qualified person responsible for pharmacovigilance appointed by a Marketing
Authorisation Holder pursuant to European Directive 2001/83 Article 103 (as
amended) and/or Regulation 726/2004 Article 23 (as amended) and/or national
laws.

 

·                      Regulatory Authorities:

 

Bodies in the TERRITORIES or a part of the TERRITORIES, including the EMA and/or
the FDA, as applicable, having the power to approve the marketing of
pharmaceutical products, regulate and review submitted clinical data and those
that conduct inspections.  These bodies are sometimes also referred to as
competent authorities.

 

·                      Spontaneous report, synonym: Spontaneous notification

 

An unsolicited communication by a healthcare professional or consumer to a
company, regulatory authority or other organisation that describes one or more
adverse reactions in a patient who was given one or more medicinal products and
that does not derive from a study or any organised data collection scheme. In
this context, an adverse reaction refers to a suspected adverse reaction.

 

·                      Serious adverse reaction

 

An adverse reaction which results in death, is life-threatening, requires
in-patient hospitalisation or prolongation of existing hospitalisation, results
in persistent or significant disability or incapacity, or is a congenital
anomaly/birth defect.

 

Life-threatening in this context refers to a reaction in which the patient was
at risk of death at the time of the reaction; it does not refer to a reaction
that hypothetically might have caused death if more severe.

 

Medical and scientific judgement should be exercised in deciding whether other
situations should be considered serious reactions, such as important medical
events that might not be immediately life threatening or result in death or
hospitalisation but might jeopardise the patient or might require intervention
to prevent one of the other outcomes listed above. Examples of such events are
intensive treatment in an emergency room or at home for allergic bronchospasm,
blood dyscrasias or convulsions that do not result in hospitalisation or
development of dependency or abuse.

 

Any suspected transmission via a medicinal product of an infectious agent is
also considered a serious adverse reaction.

 

--------------------------------------------------------------------------------


 

·                      Signal

 

Information arising from one or multiple sources, including observations and
experiments, which suggests a new potentially causal association, or a new
aspect of a known association between an intervention and an event or set of
related events, either adverse or beneficial, that is judged to be of sufficient
likelihood to justify verificatory action [IR Art 19(1)].

 

For the purpose of monitoring data in the EudraVigilance database, only signals
related to an adverse reaction shall be considered [IR Art 19(1)].

 

·                      Unexpected adverse reaction

 

An adverse reaction, the nature, severity or outcome of which is not consistent
with the summary of product characteristics [DIR 2001/83/EC Art 1(13)]4.

 

This includes class-related reactions which are mentioned in the summary of
product characteristics (SmPC) but which are not specifically described as
occurring with this product. For products authorised nationally, the relevant
SmPC is that authorised by the Regulatory Authority in the Member State to whom
the reaction is being reported. For centrally authorised products, the relevant
SmPC is the SmPC authorised by the European Commission. During the time period
between a CHMP opinion in favour of granting a marketing authorisation and the
Commission decision granting the marketing authorisation, the relevant SmPC is
the SmPC annexed to the CHMP opinion.

 

--------------------------------------------------------------------------------


 

ABBREVIATIONS

 

ADR

 

Adverse Drug Reaction

AE

 

Adverse Event

CIOMS

 

Council for International Organizations of Medical Sciences

DLP

 

Data Lock Point

EMA

 

European Medicine Agency

ICSR

 

Individual Case Safety Report

MAH

 

Marketing Authorisation Holder

MedDRA

 

Medicinal Dictionary for Regulatory Activities

PSMF

 

Pharmacovigilance System Master File

PSUR

 

Periodic Safety Update Report

QPPV

 

Qualified Person for Pharmacovigilance

SAE

 

Serious Adverse Event

SmPC

 

Summary of Product Characteristics

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.5:  Approved Subcontractors

 

LABORATORIOS IMPERIALES, S.A. DE C.V.

 

--------------------------------------------------------------------------------


 

SCHEDULE 12.5:  Agreed Press Release

 

Onconova Therapeutics Announces License Agreement with Pint Pharma to
Commercialize Rigosertib for Treatment of Myelodysplastic Syndromes in Latin
America

 

·              Pint Pharma to Make Upfront Investment in Onconova

 

·              Onconova also Eligible to Receive up to $42.75 Million in
Regulatory and Sales Milestones

 

NEWTOWN, PA, MARCH 5, 2018 — Onconova Therapeutics, Inc. (NASDAQ: ONTX), a Phase
3-stage biopharmaceutical company focused on discovering and developing novel
products to treat cancer, with a primary focus on myelodysplastic syndromes
(MDS), today announced that they have entered into a license agreement with Pint
Pharma to commercialize rigosertib, a novel targeted anti-cancer compound
currently in a Phase 3 study for the treatment of MDS, a group of rare
hematologic malignancies. Pint Pharma is a European-based pharmaceutical company
focused on the development, registration and commercialization of
specialty-based treatments for the Latin American market.

 

Under the terms of the agreement, Onconova has granted to Pint Pharma an
exclusive license to commercialize rigosertib in Latin America. In exchange for
these rights, Pint will make investment totaling up to $2.5 million by
purchasing shares at a premium to market.  In addition, Pint Pharma will make
additional regulatory, development and sales-based milestone payments to
Onconova of up to $42.75 million and pay double digit tiered royalties on net
sales in Latin America. Onconova will supply the finished product for sale in
the licensed territories. Pint Pharma will also support Onconova’s clinical
trial initiatives in the territory.

 

“Following the recently announced promising interim analysis of our Phase 3
INSPIRE trial, we remain dedicated to advancing IV rigosertib towards
commercialization in order to address the needs of MDS patients who fail
hypomethylating agents (HMAs). Since HMAs are used globally, we are seeking
regional partnerships to help prepare for the commercialization of rigosertib
worldwide. We are delighted to partner with Pint Pharma, which has a wide
footprint in South and Central America, and view this license agreement as
further validation of the potential of rigosertib for the treatment of MDS. We
also look forward to working with the clinicians and experts at Pint Pharma to
advance clinical trials for IV and oral rigosertib in important centers in their
territory,” said Dr. Ramesh Kumar, President and CEO of Onconova
Therapeutics, Inc.

 

“We are excited about the opportunity to provide this therapy to patients in our
region; we hope that rigosertib will become a reality in clinical oncological
practice and deliver a new option to patients and specialists,” said David
Munoz, Chief Executive Officer of Pint Pharma. “Rigosertib is highly
complementary to our comprehensive hematology oncology portfolio, and will
further strengthen our mission to enable the Latin American population with
life-altering conditions to live better lives by providing early and efficient
access to innovative technologies.”

 

Rigosertib is currently being evaluated in a Phase 3 INSPIRE clinical trial in
patients who have failed or relapsed after receiving current therapeutic
options, with top-line data expected in 2019. Rigosertib is also being evaluated
in an expanded Phase 2 combination study with Azacitidine in MDS patients.
Onconova recently signed a research collaboration agreement with the National
Cancer Institute to study rigosertib in rare pediatric diseases. Rigosertib has
been granted orphan drug designation for MDS in the United States and Europe.
Onconova is partnered with SymBio Pharmaceuticals, Tokyo, for commercialization
of rigosertib in Japan and Korea.

 

--------------------------------------------------------------------------------


 

About Pint Pharma

 

PINT PHARMA INTERNATIONAL SA is a company registered under Swiss laws, having
its registered office at Route de Chenaux 9, 1091 Bourg-en-Levaux, Switzerland, 
and is devoted to the development, registration, and commercialization of
specialty based treatments. Pint Pharma benefits from leaders with extensive
experience in the pharmaceutical sector and who are based strategically
throughout Latin America and Europe. Pint Pharma has a long track record of
developing strong relationships with global pharmaceutical and healthcare
companies. Pint Pharma strives to be the first Pan-Latin American provider of
innovative and high value-added treatments within Rare Diseases, Specialty Care,
and Oncology.

 

About Onconova Therapeutics, Inc.

 

Onconova Therapeutics, Inc. is a Phase 3-stage biopharmaceutical company focused
on discovering and developing novel small molecule drug candidates to treat
cancer, with a primary focus on Myelodysplastic Syndromes (MDS).  Rigosertib,
Onconova’s lead candidate, is a proprietary Phase 3 small molecule agent, which
the Company believes blocks cellular signaling by targeting RAS effector
pathways.  Using a proprietary chemistry platform, Onconova has created a
pipeline of targeted agents designed to work against specific cellular pathways
that are important in cancer cells.  Onconova has three product candidates in
the clinical stage and several pre-clinical programs.  Advanced clinical trials
with the Company’s lead compound, rigosertib, are aimed at what the Company
believes are unmet medical needs of patients with MDS.  For more information,
please visit http://www.onconova.com.

 

About IV Rigosertib

 

The intravenous form of rigosertib has been employed in Phase 1, 2, and 3
clinical trials involving more than 800 patients, and is currently being
evaluated in a randomized Phase 3 international INSPIRE trial for patients with
higher-risk MDS, after failure of hypomethylating agent, or HMA, therapy.

 

About INSPIRE

 

The INternational Study of Phase III IV RigosErtib, or INSPIRE, was finalized
following guidance received from the  U.S. Food and Drug Administration and
European Medicines Agency and derives from the findings of the ONTIME Phase 3
trial.  INSPIRE is a multi-center, randomized controlled study to assess the
efficacy and safety of IV rigosertib in HR-MDS patients who had progressed on,
failed to respond to, or relapsed after previous treatment with an HMA within
the first 9 months or nine cycles over the course of one year after initiation
of HMA treatment.  This time frame optimizes the opportunity to respond to
treatment with an HMA prior to declaring treatment failure, as per NCCN
Guidelines.  Following interim analysis in early 2018, the independent Data
Monitoring Committee recommended that the trial continue with an expansion in
enrollment to 360 patients based on a pre-planned sample size re-estimation. 
Patients are randomized at a 2:1 ratio into two treatment arms: IV rigosertib
plus Best Supportive Care versus Physician’s Choice plus Best Supportive Care. 
The primary endpoint of INSPIRE is

 

--------------------------------------------------------------------------------


 

overall survival. Full details of the INSPIRE trial, such as inclusion and
exclusion criteria, as well as secondary endpoints, can be found on
clinicaltrials.gov (NCT02562443).

 

About Oral Rigosertib

 

The oral form of rigosertib was developed to provide more convenient dosing for
use where the duration of treatment may extend to multiple years. This dosage
form may also support many combination therapy modalities.  To date, 368
patients have been treated with the oral formulation of rigosertib.  Initial
studies with single-agent oral rigosertib were conducted in hematological
malignancies, lower-risk MDS, and solid tumors.  Combination therapy of oral
rigosertib with azacitidine and chemoradiotherapy has also been explored. 
Currently, oral rigosertib is being developed as a combination therapy together
with azacitidine for patients with higher-risk MDS who require HMA therapy.  A
Phase 1/2 trial of the combination therapy has been fully enrolled and the
preliminary results were presented in 2016. This novel combination is the
subject of an issued US patent with earliest expiration in 2028.

 

Forward Looking Statements

 

Some of the statements in this release are forward-looking statements within the
meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of
the Securities Exchange Act of 1934, as amended, and the Private Securities
Litigation Reform Act of 1995, and involve risks and uncertainties. These
statements relate to Onconova Therapeutics, Inc.’s expectations regarding the
INSPIRE Trial and the transactions contemplated by the licensing agreement.
Although Onconova believes that the expectations reflected in such
forward-looking statements are reasonable as of the date made, expectations may
prove to have been materially different from the results expressed or implied by
such forward-looking statements. Onconova has attempted to identify
forward-looking statements by terminology including “believes,” “estimates,”
“anticipates,” “expects,” “plans,” “intends,” “may,” “could,” “might,” “will,”
“should,” “approximately” or other words that convey uncertainty of future
events or outcomes. These statements are only predictions and involve known and
unknown risks, uncertainties, and other factors, including Onconova’s ability to
continue as a going concern, the need for additional financing and current plans
and future needs to scale back operations if adequate financing is not obtained,
the success and timing of Onconova’s clinical trials and regulatory approval of
protocols, and those discussed under the heading “Risk Factors” in Onconova’s
most recent Annual Report on Form 10-K and quarterly reports on Form 10-Q.

 

Any forward-looking statements contained in this release speak only as of its
date. Onconova undertakes no obligation to update any forward-looking statements
contained in this release to reflect events or circumstances occurring after its
date or to reflect the occurrence of unanticipated events.

 

General Contact

 

http://www.onconova.com/contact/

 

Investor Relations Contact

 

Katja Buhrer, Affinity Growth Advisors on behalf of Onconova Therapeutics

Katja.Buhrer@affinitygrowth.com / (212) 661-7004

 

--------------------------------------------------------------------------------


 

Pint Pharma GmbH

Wipplingerstrasse 34 Top 112 — 119

Vienna (Austria)

Central line: +43 1 259 47 35

www.pint-pharma.com

 

Alejandra Pedraza

Head of Business & Corporate Development

Office:       +43 1 259 47 35 66

Email:   alejandra.pedraza@pint-pharma.com

 

--------------------------------------------------------------------------------